Exhibit 10.4


CAREY FINANCIAL, LLC


SECOND AMENDED AND RESTATED DEALER MANAGER AGREEMENT


April 12, 2017




Carey Financial, LLC
50 Rockefeller Plaza
New York, New York 10020


RE:    CAREY CREDIT INCOME FUND


Ladies and Gentlemen:


Carey Credit Income Fund (the “Master Fund”), a Delaware statutory trust, is a
specialty finance company that has elected to be regulated as a business
development company (“BDC”) under the Investment Company Act of 1940, as amended
(the “1940 Act”). The Master Fund has qualified and intends to continue to
qualify annually, as a regulated investment company (“RIC”) under the Internal
Revenue Code of 1986, as amended (the “Code”).


The Master Fund serves as the investment vehicle for feeder funds, each of which
has elected or will elect to be regulated as a BDC, and has qualified and/or
intends to qualify as a RIC and has been or will be formed as a Delaware
statutory trust which invests substantially all of its equity capital in the
common shares of the Master Fund and has the same investment objectives as the
Master Fund. Feeder funds are sometimes referred to in this Agreement in the
singular as a “Feeder Fund” or collectively as the “Feeder Funds,” and, together
with the Master Fund, the “Funds.” The common shares offered by Feeder Funds are
sometimes referred to in this Agreement in the singular as a “Share” and in the
aggregate as the “Shares.”


This Agreement is intended to cover the offer and sale of Shares by each Feeder
Fund set forth on Schedule A attached hereto, as it may be amended from time to
time. Each Feeder Fund will offer Shares upon the terms and subject to the
conditions set forth in their respective Prospectuses (as defined below). While
the Master Fund will be continuously offered and have an infinite life, each
Feeder Fund will have a finite offering period and a finite term as set forth in
its Prospectus.


Upon the terms and subject to the conditions contained in this Second Amended
and Restated Dealer Manager Agreement (this “Agreement”), the Master Fund and
each Feeder Fund (by its respective signature to Schedule A hereto) hereby
appoints Carey Financial, LLC, a Delaware limited liability company (the “Dealer
Manager”), to act on a best efforts basis as the exclusive wholesale distributor
and dealer manager for the public offering of Shares in each respective Feeder
Fund in all sales channels in which such Feeder Fund is offered (including for
avoidance of doubt in connection with any Shares of a Feeder Fund purchased by
or on behalf of clients of registered investment advisers) and the Dealer
Manager agrees to accept such appointment.


1.
Representations and Warranties of the Master and Feeder Funds. The Master Fund
and each Feeder Fund, as applicable and solely with respect to such Fund, hereby
represents, warrants and agrees during the term of this Agreement as follows:

(a)
Registration Statement and Prospectus. Each Feeder Fund has prepared and filed,
with the Securities and Exchange Commission (the “Commission”) a registration
statement on Form N-2 for the registration of its Shares under the Securities
Act of 1933, as amended (the “Securities



1

--------------------------------------------------------------------------------




Act”), and the rules and regulations of the Commission promulgated thereunder
(the “Securities Act Rules and Regulations”). The registration statement and the
prospectus contained therein, as declared effective by the Commission (the
“Effective Date”), and as may be supplemented from time to time, are
respectively hereinafter referred to as the “Registration Statement” and the
“Prospectus,” except that:
(i)
if a Feeder Fund files a post-effective amendment to such Registration
Statement, then the term “Registration Statement” shall, from and after the
declaration of the effectiveness of such post-effective amendment by the
Commission, refer to such Registration Statement as amended by such
post-effective amendment, and the term “Prospectus” shall refer to the amended
prospectus then on file with the Commission, as may be supplemented from time to
time; and

(ii)
if the prospectus filed by a Feeder Fund pursuant to Rule 497(c) of the
Securities Act Rules and Regulations shall differ from the prospectus on file at
the time the applicable Registration Statement or the most recent post-effective
amendment thereto, if any, shall have become effective, then the term
“Prospectus” shall refer to such prospectus filed pursuant to Rule 497(c), as
the case may be, from and after the date on which it shall have been filed. The
term “preliminary Prospectus” as used herein shall mean a preliminary prospectus
related to the Shares as contemplated by Rule 430 or Rule 430A of the Securities
Act Rules and Regulations included at any time as part of the Registration
Statement. As used herein, the terms “Registration Statement,” “preliminary
Prospectus” and “Prospectus” shall include the documents, if any, incorporated
by reference therein.

(iii)
With respect solely to a Feeder Fund’s distribution reinvestment plan (“DRIP”),
if a separate prospectus is filed and becomes effective (a “DRIP Prospectus”),
the term “Prospectus” shall refer to such DRIP Prospectus from and after the
declaration of effectiveness of such DRIP Prospectus.

As used herein, the term “Effective Date” also shall refer to the effective date
of each post- effective amendment to a Feeder Fund’s Registration Statement,
unless the context otherwise requires.
Upon the execution of a Selected Dealer Agreement by a Selected Dealer and
thereafter, from time to time, the Dealer Manager will provide written notice to
each Selected Dealer of the Effective Date of each Feeder Fund.


(b)
Compliance With the Securities Act. During the term of this Agreement:

(i)
each Feeder Fund’s Registration Statement, Prospectus and any amendments or
supplements thereto have complied, and will comply, in all material respects
with the Securities Act, the Securities Act Rules and Regulations, the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations promulgated thereunder (the “Exchange Act Rules and
Regulations”);

(ii)
each Feeder Fund’s Registration Statement does not, and any amendment thereto
will not, in each case as of the applicable Effective Date, include any untrue
statement of material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading and its Prospectus does
not, and any amendment or supplement thereto will not, as of the applicable
Effective Date, include any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they are made, not
misleading; provided, however, that the foregoing provisions of this Section
1(b) will not extend to any statements contained in or omitted from the
Registration



2

--------------------------------------------------------------------------------




Statement or the Prospectus that are based upon written information furnished to
the Master Fund or a Feeder Fund by the Dealer Manager expressly for use in the
Registration Statement or Prospectus; and the documents incorporated or deemed
to be incorporated by reference in each Feeder Fund’s Prospectus, at the time
they are hereafter filed with the Commission, will comply in all material
respects with the requirements of the Exchange Act and the Exchange Act Rules
and Regulations, and, when read together with the other information in the
Feeder Fund’s Prospectus, at the time the Registration Statement became
effective and as of the applicable Effective Date of each post-effective
amendment to the Registration Statement, did not and will not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.
(c)
Securities Matters. There has not been:

(i)
any issuance by the Commission of any stop order suspending the effectiveness of
any Feeder Fund’s Registration Statement or any initiation or, to the knowledge
of the Master Fund, any threat of any proceeding for that purpose; or

(ii)
any notification with respect to the suspension of the qualification of any
Feeder Fund’s Shares for sale in any jurisdiction or any initiation or, to the
knowledge of the Master Fund, any threat of any proceeding for such purpose.

Each Feeder Fund is or will be in compliance in all material respects with all
federal and state securities laws, rules and regulations applicable to it and
its activities, including, without limitation, with respect to the offering and
the sale of its Shares.
(d)
Feeder Funds’ Status and Good Standing. Each Feeder Fund is, or will be, a
statutory trust duly organized and validly existing under the laws of the State
of Delaware that is in good standing with the Delaware Division of Revenue, with
all requisite power and authority to enter into this Agreement and to carry out
its obligations hereunder.

(e)
Authorization of Agreement. This Agreement is duly and validly authorized,
executed and delivered by or on behalf of each of the Master Fund, and each
Feeder Fund and constitutes a valid and binding agreement of the Master Fund and
each Feeder Fund enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws of the United States or any state or any
political subdivision thereof which affect creditors’ rights generally or by
equitable principles relating to the availability of remedies or except to the
extent that the enforceability of the indemnity and contribution provisions
contained in this Agreement may be limited under applicable securities laws.

(f)
Absence of Conflict or Default. The execution and delivery of this Agreement and
the performance of this Agreement, the consummation of the transactions
contemplated herein and the fulfillment of the terms hereof, do not and will not
conflict with, or result in a breach, of any of the terms and provisions of, or
constitute a default under:

(i)
a Feeder Fund’s, the Master Fund’s or any of its subsidiaries’ certificate of
trust or other organizational documents, as the case may be;

(ii)
any voting trust agreement, note, lease or other agreement or instrument to
which a Feeder Fund or the Master Fund or any of its subsidiaries is a party or
by which they or any of their properties is bound except, for purposes of this
clause (ii) only, for such conflicts, breaches or defaults that do not result in
and could not reasonably be expected to result in, individually or in the
aggregate, an MAE (as defined below in this Section 1(f)); or

(iii)
any statute, rule or regulation or order of any court or other governmental
agency or body having jurisdiction over a Feeder Fund or the Master Fund, any of
its subsidiaries or any of their properties.

No consent, approval, authorization or order of any court or other governmental
agency or body has been or is required for the performance of this Agreement or
for the consummation by a Feeder Fund or the Master Fund of any of the
transactions contemplated hereby (except as have been or will be obtained under
the Securities Act, the Exchange Act, from the Financial Industry Regulatory
Authority (“FINRA”) or as may be required


3

--------------------------------------------------------------------------------




under applicable state securities or “Blue Sky” laws in connection with the
offer and sale of the Shares or under the laws of states in which the Feeder
Funds or the Master Fund may transact business or as may be required by
subsequent events which may occur).
As used in this Agreement, “MAE” means any event, circumstance, occurrence,
fact, condition, change or effect, individually or in the aggregate, that is, or
could reasonably be expected to be, materially adverse to (A) the condition,
financial or otherwise, earnings, business affairs or business prospects of a
Feeder Fund or the Master Fund and its subsidiaries, or (B) the ability of a
Feeder Fund or the Master Fund to perform its obligations under this Agreement
or the validity or enforceability of this Agreement.
(g)
Actions or Proceedings. As of the initial Effective Date of the offering of
Shares in each Feeder Fund, there are or will be no actions, suits or
proceedings against, or investigations of, the Master Fund or its subsidiaries
pending or, to the knowledge of the Master Fund, threatened, before any court,
arbitrator, administrative agency or other tribunal:

(i)
asserting the invalidity of this Agreement;

(ii)
seeking to prevent the issuance of the Shares of any Feeder Fund or the
consummation of any of the transactions contemplated by this Agreement;

(iii)
that would reasonably be expected to materially and adversely affect the
performance by the Master Fund of its obligations under, or the validity or
enforceability of, this Agreement or the Shares;

(iv)
that would reasonably be expected to result in an MAE; or

(v)
seeking to affect adversely the federal income tax attributes of any Feeder
Fund’s Shares except as described in the Prospectus,

except any such actions, suits, proceedings or investigations that were the
subject of a previous written notice thereof from the Master Fund to the Dealer
Manager. Additionally, the Master Fund or the applicable Feeder Fund will
promptly give notice to the Dealer Manager of the occurrence of any action,
suit, proceeding or investigation of the type referred to above arising or
occurring on or after the initial Effective Date of any Feeder Fund’s offering
of Shares.
(h)
Escrow Agreement. Each Feeder Fund will enter into an escrow agreement (the
“Escrow Agreement”) with the Dealer Manager and a third party bank to serve as
escrow agent (the “Escrow Agent”) for the offering of its Shares.

(i)
Sales Literature. Any supplemental sales literature or advertisement (including,
without limitation any “broker-dealer use only” or “institutional” material),
regardless of how labeled or described, used in addition to any Feeder Fund’s
Prospectus in connection with the offering of its Shares which previously has
been, or hereafter is, furnished or approved by the Feeder Fund (collectively,
“Approved Sales Literature”), shall, to the extent required, be filed with and
approved by the appropriate securities agencies and bodies, provided that the
Dealer Manager will make all FINRA filings, to the extent required. Any and all
Approved Sales Literature, when used in connection with the Feeder Fund’s
Prospectus, did not, or will not at the time provided for use, include any
untrue statement of a material fact or omit to state a material fact required to



4

--------------------------------------------------------------------------------




be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.
(j)
Authorization of Shares. Each Feeder Fund’s Shares have been or will be duly
authorized and, when issued and sold as contemplated by the Feeder Fund’s
Prospectus and upon payment therefor as provided in this Agreement and the
Prospectus, will be validly issued, fully paid and nonassessable and will
conform in all material aspects to the description thereof contained in the
Prospectus.

(k)
Taxes. Any taxes, fees and other governmental charges in connection with the
execution and delivery of this Agreement or the execution, delivery and sale of
the Feeder Fund’s Shares have been or will be paid when due.

(l)
Tax Returns. Each Feeder Fund has filed or will file all material federal, state
and foreign income tax returns required to be filed by or on behalf of the
Feeder Fund on or before the due dates therefor (taking into account all
extensions of time to file) and has paid or will pay all such material taxes,
except those being contested in good faith, indicated by such tax returns, and
all assessments received by the Feeder Fund to the extent that such taxes or
assessments have become due.

(m)
BDC and RIC Qualifications. Each Feeder Fund will make a timely election to
qualify as a RIC pursuant to Subchapter M of the Code for the first year during
which the Feeder Fund begins material operations. Each Feeder Fund has been or
will be organized in conformity with the requirements for qualification as a RIC
under the Code, and its current and proposed method of operation as described in
its Registration Statement and the Prospectus will enable it to continue to meet
the requirements for qualification and taxation as a RIC under the Code. Each
Feeder Fund also will elect to be regulated as a BDC under the 1940 Act.

(n)
Independent Registered Public Accounting Firm. The accountants who have audited
or will audit certain financial statements appearing in each Feeder Fund’s
Prospectus are or will be an independent registered public accounting firm
within the meaning of the Securities Act and the Securities Act Rules and
Regulations. Such accountants have not been and will not be engaged by any
Feeder Fund to perform any “prohibited activities” (as defined in Section 10A of
the Exchange Act).

(o)
Preparation of the Financial Statements. The financial statements filed with the
Commission as a part of the Registration Statement and included in the
Prospectus present, or will present, fairly the consolidated financial position
of each Feeder Fund and its subsidiaries as of and at the dates indicated and
the results of their operations and cash flows for the period(s) specified. Such
financial statements have been or will be prepared in conformity with generally
accepted accounting principles as applied in the United States applied on a
consistent basis throughout the period(s) involved, except as may be expressly
stated in the related notes thereto.

(p)
Material Adverse Change. Since the respective dates as of which information is
given in each Feeder Fund’s Registration Statement and the Prospectus, except as
may otherwise be stated therein or contemplated thereby, there has not occurred
an MAE, whether or not arising in the ordinary course of business.

(q)
Government Permits. Each Feeder Fund and its subsidiaries possess or will
possess such certificates, authorities or permits issued by the appropriate
state, federal or foreign regulatory agencies or bodies necessary to conduct
their business, other than those the failure to possess or own would not be,
individually or in the aggregate, an MAE. No Feeder Fund has received any notice
of proceedings relating to the revocation or modification of any such
certificate, authority or permit which, individually or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would result in an MAE.





5

--------------------------------------------------------------------------------




2.
Representations and Warranties of the Dealer Manager. The Dealer Manager
represents and warrants to the Master Fund during the term of this Agreement
that:

(a)
Organization Status. The Dealer Manager is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware, with all requisite power and authority to enter into this Agreement
and to carry out its obligations hereunder.

(b)
Authorization of Agreement. This Agreement has been duly authorized, executed
and delivered by the Dealer Manager, and assuming due authorization, execution
and delivery of this Agreement by the Master Fund and each Feeder Fund, as
applicable, will constitute a valid and legally binding agreement of the Dealer
Manager enforceable against the Dealer Manager in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, moratorium or
similar laws affecting the enforcement of creditors' rights generally or by
equitable principles relating to enforceability and except that rights to
indemnity and contribution hereunder may be limited by applicable law and public
policy.

(c)
Absence of Conflict or Default. The execution and delivery of this Agreement and
the performance of this Agreement, the consummation of the transactions
contemplated herein and compliance with the terms of this Agreement by the
Dealer Manager do not and will not conflict with, or result in a breach of any
of, the terms and provisions of, or constitute a default under:

(i)
the Dealer Manager’s organizational documents;

(ii)
any indenture, mortgage, deed of trust, note, lease or other agreement to which
the Dealer Manager is a party or by which it may be bound, or to which any of
the property or assets of the Dealer Manager is subject; or

(iii)
any statute, rule, regulation, writ, injunction or decree of any government,
governmental instrumentality or court, domestic or foreign, having jurisdiction
over the Dealer Manager or its assets, properties or operations, except in the
case of clause (ii) or (iii) for such conflicts or defaults that would not
individually or in the aggregate have a material adverse effect on the condition
(financial or otherwise), business, properties or results of operations of the
Dealer Manager.

(d)
Broker-Dealer Registration; FINRA Membership. The Dealer Manager is, and during
the term of this Agreement will be, duly registered as a broker-dealer pursuant
to the provisions of the Exchange Act, a member in good standing of FINRA, and a
broker or dealer duly registered as such in those states where the Dealer
Manager is required to be registered in order to carry out the offering of
Shares of the Feeder Funds as contemplated by this Agreement. Moreover, the
Dealer Manager’s employees and representatives have all required licenses and
registrations to act under this Agreement. There is no provision in the Dealer
Manager’s FINRA membership agreement that would restrict the ability of the
Dealer Manager to carry out the offering of Shares of the Feeder Funds as
contemplated by this Agreement.



3.
Offering and Sale of the Shares. Upon the terms and subject to the conditions
set forth in this Agreement, the Master Fund hereby appoints the Dealer Manager
as its agent and exclusive distributor, and to retain Selected Dealers (as
defined in Section 3(a), below) to, (i) solicit subscriptions for Shares of the
Feeder Funds, (ii) provide ongoing distribution and marketing support services,
and (iii) collaborate or work with shareholder services platforms that are
created and utilized for the registered investment adviser business. Upon the
terms and subject to the conditions set forth in this Agreement, the Dealer
Manager hereby accepts such agency and exclusive distributorship and agrees to
use its best efforts to promote the Funds and sell or cause to be sold the
Shares in such quantities and to such persons in accordance with such terms as
are set forth in this Agreement and the Prospectus and the Registration
Statement for each Feeder Fund in which Shares are then being offered. The
Dealer Manager shall solicit subscriptions for Shares of each Feeder Fund during
the period commencing on the initial Effective Date of the offering of Shares of
such Feeder Fund and



6

--------------------------------------------------------------------------------




4.
ending on the earliest to occur of the following: (1) the later of (x) one year
after the initial Effective Date of the Feeder Fund’s Registration Statement and
(y) at the Feeder Fund’s election, the date on which the Feeder Fund is
permitted to extend the offering of its Shares in accordance with the rules of
the Commission; (2) the acceptance by the Feeder Fund of subscriptions for the
maximum number of Shares in its offering; (3) the termination of its offering by
the Feeder Fund, which the Feeder Fund shall have the right to terminate in its
sole and absolute discretion at any time; (4) the termination of the
effectiveness of the Feeder Fund’s Registration Statement; and (5) the
liquidation or dissolution of the Feeder Fund (such period being the “Offering
Period”).

The number of Shares, if any, to be reserved for sale by each Selected Dealer in
a Feeder Fund’s offering may be determined by mutual agreement, from time to
time, by the Dealer Manager and the Master Fund. In the absence of such
determination, the Feeder Fund will, subject to the provisions of Section 3(b),
below, accept Subscription Agreements based upon a first-come, first-accepted
reservation or other similar method. Under no circumstances will the Dealer
Manager be obligated to underwrite or purchase any Shares of a Feeder Fund for
its own account and, in soliciting purchases of Shares, the Dealer Manager shall
act solely as each Feeder Fund’s agent and not as an underwriter or principal.
(a)
Selected Dealers. The Shares offered and sold through the Dealer Manager under
this Agreement shall be offered and sold only by the Dealer Manager and other
securities dealers the Dealer Manager may retain (collectively the “Selected
Dealers”); provided, however, that:

(i)
the Dealer Manager reasonably believes that all Selected Dealers are registered
with the Commission, are members of FINRA and are duly licensed or registered by
the regulatory authorities in the jurisdictions in which they will offer and
sell Shares; and

(ii)
all such engagements are evidenced by written agreements, the terms and
conditions of which, at the time entered into, substantially conform to the form
of Selected Dealer Agreement attached hereto as Exhibit A (the “Selected Dealer
Agreement”).

(b)
Order Forms. Dealer Manager and each Feeder Fund have established, or will
establish, an escrow account in which to deposit subscription proceeds pending
the acceptance of subscribers as shareholders (“Shareholders”) of such Fund. A
Selected Dealer shall transmit to the transfer agent, original Feeder Fund order
forms (“Order Forms”) and original checks, made payable to the UMB Bank N.A., as
Escrow Agent for the applicable Feeder Fund, for payment of Shares, as provided
for in the Order Form.

When Selected Dealer’s internal supervisory procedures are conducted at the site
at which the Order Form and check were initially received by Selected Dealer
from the subscriber, Selected Dealer shall transmit the Order Form and check to
the transfer agent by the end of the next business day following receipt of the
check and Order Form. When, pursuant to Selected Dealer’s internal supervisory
procedures, Selected Dealer’s final internal supervisory procedures are
conducted at a different location (the “Final Review Office”), Selected Dealer
shall transmit the check and Order Form to the Final Review Office by the end of
the next business day following Selected Dealer’s receipt of the Order Form and
check. The Final Review Office, by the end of the next business day following
its receipt of the Order Form and check, will forward the Order Form and check
to the transfer agent. If any Order Form solicited by Selected Dealer is
rejected by the Dealer Manager, or the Feeder Fund, then the Order Form and
check will be returned to the rejected subscriber within 10 business days from
the date of rejection.
Subject to the foregoing, Selected Dealer shall forward original checks together
with an original Order Form, executed and initialed by the subscriber as
provided for in the Order Form, to the transfer agent in the following form:
“Carey Credit Income Fund c/o DST Systems, Inc., as agent for UMB Bank N.A.” (or
in such other form as the Dealer Manager may communicate in writing from time to
time) at the address provided in the Order Form.


7

--------------------------------------------------------------------------------





(c)
Completed Sale. A sale of a Share shall be deemed by a Feeder Fund to be
completed for purposes of Section 3(d) if and only if:

(i)
the Feeder Fund or an agent of the Feeder Fund has received a properly completed
and executed Subscription Agreement, together with payment of the full purchase
price of each purchased Share, from an investor who satisfies the applicable
suitability standards and minimum purchase requirements set forth in the Feeder
Fund’s Registration Statement as determined by the Selected Dealer or the Dealer
Manager, as applicable, in accordance with the provisions of this Agreement;

(ii)
the Feeder Fund has accepted such subscription; and

(iii)
such investor has been admitted as a shareholder of the Feeder Fund based on a
properly completed Order Form and full payment of the required funding.

In addition, no sale of Shares shall be completed until at least five (5)
business days after the date on which the subscriber receives a copy of the
Feeder Fund’s Prospectus. The Dealer Manager hereby acknowledges and agrees that
a Feeder Fund, in its sole and absolute discretion, may accept or reject any
subscription, in whole or in part, for any reason whatsoever or no reason, and
no selling commission, dealer manager fees (“Dealer Manager Fees”) or
distribution and shareholder servicing fees (“Distribution and Shareholder
Servicing Fees”), if any, will be paid to the Dealer Manager with respect to
that portion of any subscription which is rejected.
(d)
Dealer Manager Compensation.

(i)
The compensation arrangement between each Feeder Fund and the Dealer Manager,
including a detailed description of selling commissions, Dealer Manager Fees,
Distribution and Shareholder Servicing Fees, if any, shall be as set forth in
such Feeder Fund’s currently effective Prospectus (or if no Prospectus is
currently effective, the last effective Prospectus of such Feeder Fund). The
Dealer Manager will re-allow all applicable selling commissions, subject to
federal and state securities laws, to the Selected Dealer who sold the Shares.

(ii)
The Dealer Manager may retain or re-allow to the Selected Dealer who sold the
Shares, as described more fully in the Selected Dealer Agreement, all or a
portion of the Dealer Manager Fee, and will reimburse all of the Distribution
and Shareholder Servicing Fees to a Selected Dealer (in the case of any Feeder
Fund that agrees to pay Distribution and Shareholder Servicing Fees to the
Dealer Manager), subject to the applicable Feeder Fund’s Prospectus and federal
and state securities laws,

(iii)
Notwithstanding anything contained herein to the contrary, the Feeder Funds will
not pay selling commissions, Dealer Manager Fees, or Distribution and
Shareholder Servicing Fees, if any, for sales of Shares pursuant to their
respective DRIP. Also, they will pay reduced selling commissions or may
eliminate commissions on certain sales of Shares, including the reduction or
elimination of selling commissions in accordance with, and on the terms set
forth in, their respective Prospectuses.

(iv)
Except as otherwise described in a Feeder Fund’s Prospectus or this Section
3(d), all selling commissions and Dealer Manager Fees payable to the Dealer
Manager will be paid within ten (10) business days after the investor
subscribing for the applicable Share(s) is admitted as a shareholder of the
Feeder Fund in which Shares were sold. The Dealer Manager acknowledges that no
commissions, payments or other amounts will be paid to the Dealer Manager unless
and until the gross proceeds of the Shares sold are disbursed to the Feeder Fund
in which the Shares were sold in accordance with the terms of the Feeder Fund’s
Escrow Agreement and Prospectus.

(v)
In no event shall the total aggregate underwriting compensation payable to the
Dealer



8

--------------------------------------------------------------------------------




Manager and any Selected Dealers participating in an offering of a Feeder Fund’s
Shares, including, but not limited to, selling commissions, the Dealer Manager
Fee, and the Distribution and Shareholder Servicing Fee, if applicable for any
Feeder Fund that agrees to pay Distribution and Shareholder Servicing Fees to
the Dealer Manager, in the aggregate, exceed ten percent (10.0%) of gross
offering proceeds from the primary offering of the Feeder Fund’s Shares.
(vi)
Notwithstanding anything to the contrary contained herein, if a Feeder Fund pays
any selling commission to the Dealer Manager for the sale by a Selected Dealer
of one or more Shares and the subscription is rescinded as to one or more of the
Shares covered by such subscription, then the Feeder Fund will decrease the next
payment of selling commissions or other compensation otherwise payable to the
Dealer Manager by the Feeder Fund under this Agreement by an amount equal to the
rate per Share (as calculated when paid in connection with the rescinded sale)
of selling commissions, Dealer Manager Fees and Distribution and Shareholder
Servicing Fees, if any, established in this Section 3(d), multiplied by the
number of Shares as to which the subscription is rescinded. If no payment of
selling commissions or other compensation is due to the Dealer Manager after
such withdrawal occurs, then the Dealer Manager shall pay the amount specified
in the preceding sentence to the Feeder Fund within a reasonable period of time
not to exceed thirty (30) days following receipt of notice by the Dealer Manager
from the Feeder Fund stating the amount owed as a result of rescinded
subscriptions.

(vii)
Notwithstanding anything contained in this Agreement or the applicable
Prospectus or Registration Statement, it is agreed and understood that each
Feeder Fund shall be obligated to pay Distribution and Shareholder Servicing
Fees, if any, to the Dealer Manager only with respect to those Shares of such
Feeder Fund which, at the time of accrual of the applicable Distribution and
Shareholder Servicing Fees, were receiving ongoing support services from
Selected Dealers pursuant to as described in Section 6(d) of the Selected Dealer
Agreement. Further, Dealer Manager shall reimburse such Distribution and
Shareholder Servicing Fees to a Selected Dealer only with respect to Shares for
which such Selected Dealer is providing ongoing support services at the time of
accrual of the applicable Distribution and Shareholder Servicing Fees, as
described in Section 6(d) of the Selected Dealer Agreement.

(viii)
In the event that this Agreement is terminated with respect to a Feeder Fund, as
of the date of such termination, no further Distribution and Shareholder
Servicing Fees shall be accrued or payable by such Feeder Fund to the Dealer
Manager.

(ix)
In the event that the Dealer Manager determines that a Selected Dealer is no
longer providing the ongoing support services as described in Section 6(d) of
the Selected Dealer Agreement, then a Feeder Fund has no obligation to pay the
Distribution and Shareholder Servicing Fee relating to such services for that
Selected Dealer and the Dealer Manager will not retain such fee.

(e)
Reasonable Bona Fide Due Diligence Expenses. In addition to any payments to the
Dealer Manager pursuant to Section 3(d), above, each Feeder Fund will reimburse
the Dealer Manager or any Selected Dealer for reasonable bona fide due diligence
expenses incurred by the Dealer Manager or any Selected Dealer in the Feeder
Fund’s respective offering of Shares to the extent permitted under the rules and
regulations of FINRA; provided, however, that no due diligence expenses shall be
reimbursed by a Feeder Fund pursuant to this Section 3(e) which would cause the
aggregate of all of the expenses described in Section 3(f), below, and
compensation paid by the Feeder Fund to the Dealer Manager and any Selected
Dealer pursuant to Section 3(d), above, to exceed 15.0% of the gross proceeds
from the sale of the Feeder Fund’s Shares in its primary offering. Also, a
Feeder Fund will only reimburse the Dealer Manager or any Selected Dealer for
such approved bona fide due diligence expenses to the extent such expenses have
actually been incurred and are supported by detailed and itemized invoice(s)
provided to the Feeder Fund.



9

--------------------------------------------------------------------------------




(f)
Feeder Fund Expenses. Subject to the limitations described above, the Master
Fund agrees that each Feeder Fund will pay all costs and expenses incident to
the offering of its respective Shares, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated,
including expenses, fees and taxes in connection with:

(i)
the registration fee, the preparation and filing of the Feeder Fund’s
Registration Statement (including without limitation financial statements,
exhibits, schedules and consents), the Prospectus, and any amendments or
supplements thereto, and the printing and furnishing of copies of each thereof
to the Dealer Manager and to Selected Dealers (including costs of mailing and
shipment);

(ii)
the preparation, issuance and delivery of certificates, if any, for the Feeder
Fund’s Shares, including any stock or other transfer taxes or duties payable
upon the sale of the Shares;

(iii)
all fees and expenses of the Feeder Fund’s legal counsel, independent public or
certified public accountants and other advisors;

(iv)
the qualification of each Feeder Fund’s Shares for offering and sale under state
laws in the states that the Master Fund shall designate as appropriate,
including filing fees, and the determination of their eligibility for sale under
state law as aforesaid and the preparation, printing and furnishing of copies of
Blue Sky surveys (“Blue Sky Surveys”);

(v)
the filing fees in connection with filing for review by FINRA of all necessary
documents and information relating to the offering and the Feeder Fund’s Shares;

(vi)
the fees and expenses of any transfer agent or registrar for the Feeder Fund’s
Shares and miscellaneous expenses referred to in its Registration Statement; and

(vii)
all costs and expenses incident to the travel and accommodation of the personnel
of Carey Credit Advisors, LLC, the Advisor to the Master Fund, and the personnel
of any sub-advisor designated by the Advisor, including making road show
presentations and presentations to Selected Dealers and other broker-dealers and
financial advisors with respect to the offering of a Feeder Fund’s Shares.

Additionally, the Master Fund agrees to pay all costs and expenses incident to
the performance of the Master Fund’s obligations hereunder.
Notwithstanding the foregoing, the Master Fund and any Feeder Fund will not
directly pay, or reimburse the Advisor or any sub-advisor designated by the
Advisor for, the costs and expenses described in this Section 3(f) if the
payment or reimbursement of such expenses would cause the aggregate of the
Feeder Fund’s “organization and offering expenses” as defined by FINRA Rule 2310
(including the Feeder Fund’s expenses paid or reimbursed pursuant to this
Section 3(f), all items of underwriting compensation including Dealer Manager
expenses described in Section 3(d), above, and due diligence expenses described
in Section 3(e), above) to exceed 15.0% of the gross proceeds from the sale of
the Feeder Fund’s Shares in its primary offering.
4.
Conditions to the Dealer Manager’s Obligations. The Dealer Manager’s
obligations, with respect to the Master Fund and each Feeder Fund hereunder
shall be subject to the following terms and conditions, solely with respect to
such Fund or, in the case of a Feeder Fund, with respect to such Fund and the
Master Fund:

(a)
The representations and warranties on the part of the Master Fund and each
Feeder Fund contained in this Agreement shall be true and correct in all
material respects and the Master Fund and each Feeder Fund shall have complied
with its covenants, agreements and obligations contained in this Agreement in
all material respects;

(b)
The respective Registration Statement for each Feeder Fund shall have become
effective and no stop order suspending the effectiveness of the Registration
Statement shall have been issued by the Commission and, to the best knowledge of
such Feeder Fund, no proceedings for that purpose shall have been instituted,
threatened or contemplated by the Commission; and any request by the



10

--------------------------------------------------------------------------------




Commission for additional information (to be included in the Registration
Statement or Prospectus or otherwise) shall have been complied with to the
reasonable satisfaction of the Dealer Manager.
5.
Covenants of the Master and Feeder Funds. The Master Fund and each Feeder Fund
covenants and agrees with the Dealer Manager, as applicable and solely with
respect to such Fund, as follows:

(a)
Registration Statement. Each Feeder Fund will use its best efforts to cause its
Registration Statement and any subsequent amendments thereto to become effective
as promptly as possible and will furnish a copy of any proposed amendment or
supplement of the Registration Statement or the Prospectus to the Dealer
Manager. The Feeder Fund will use its best efforts to ensure that it complies in
all material respects with all federal and state securities laws, rules and
regulations which are required to be complied with in order to permit the
continuance of offers and sales of the Shares in accordance with the provisions
hereof and of its Prospectus.

(b)
Commission Orders. If the Commission shall issue any stop order or any other
order preventing or suspending the use of a Feeder Fund’s Prospectus, or shall
institute any proceedings for that purpose, then the Feeder Fund will promptly
notify the Dealer Manager and use its best efforts to prevent the issuance of
any such order and, if any such order is issued, to use its best efforts to
obtain the removal thereof as promptly as possible.

(c)
Blue Sky Qualifications. Each Feeder Fund will use its best efforts to qualify
its Shares for offering and sale under the securities or Blue Sky laws of such
jurisdictions as the Dealer Manager and the Feeder Fund shall mutually agree
upon and to make such applications, file such documents and furnish such
information as may be reasonably required for that purpose. The Feeder Fund
will, at the Dealer Manager’s request, furnish the Dealer Manager with a copy of
such papers filed by the Feeder Fund in connection with any such qualification.
The Feeder Fund will promptly advise the Dealer Manager of the issuance by such
securities administrators of any stop order preventing or suspending the use of
its Prospectus or of the institution of any proceedings for that purpose, and
the Feeder Fund will use its best efforts to prevent the issuance of any such
order. If any such order is issued, the Feeder Fund will use its best efforts to
obtain the removal thereof as promptly as possible. The Feeder Fund will furnish
the Dealer Manager with a Blue Sky Survey dated as of the initial Effective Date
of the Feeder Fund’s offering of Shares, which will be supplemented to reflect
changes or additions to the information disclosed in such survey.

(d)
Amendments and Supplements. If, at any time when a Prospectus relating to a
Feeder Fund’s Shares is required to be delivered under the Securities Act, any
event shall have occurred to the knowledge of the Feeder Fund or the Feeder Fund
receives notice from the Dealer Manager that it believes such an event has
occurred, as a result of which the Feeder Fund’s Prospectus or any Approved
Sales Literature as then amended or supplemented would include any untrue
statement of a material fact, or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, or if it is necessary at any time to amend the Feeder
Fund’s Registration Statement or supplement its Prospectus relating to its
Shares to comply with the Securities Act, then the Feeder Fund will promptly
notify the Dealer Manager thereof (unless the information shall have been
received from the Dealer Manager) and will prepare and file with the Commission,
as applicable, an amendment or supplement which will correct such statement or
effect such compliance to the extent required, and the Feeder Fund will make
available to the Dealer Manager thereof sufficient copies for its own use and/or
distribution to the Selected Dealers.

(e)
Requests from Commission. Each Feeder Fund will promptly advise the Dealer
Manager of any



11

--------------------------------------------------------------------------------




request made by the Commission or a state securities administrator for amending
its Registration Statement, supplementing its Prospectus or for additional
information.
(f)
Copies of Registration Statement. Each Feeder Fund will furnish the Dealer
Manager with its Prospectus and all amendments and supplements thereto, which
are finally approved by the Commission, if applicable, as the Dealer Manager may
reasonably request for sale of the Feeder Fund’s Shares. The signed copy of the
Registration Statement, including its exhibits, is available at www.sec.gov.

(g)
Qualification to Transact Business. Each Feeder Fund will take all steps
necessary to ensure that at all times it will validly exist as a Delaware
statutory trust and will be qualified to do business in all jurisdictions in
which the conduct of its business requires such qualification and where such
qualification is required under local law.

(h)
Authority to Perform Agreements. The Master Fund and each Feeder Fund will
obtain all consents, approvals, authorizations or orders of any court or
governmental agency or body which are required for performance of this Agreement
and under such Fund’s governing documents (as the same may be amended,
supplemented or otherwise modified from time to time), in the form included as
exhibits to such Fund’s Registration Statement, for the consummation of the
transactions contemplated hereby and thereby, respectively, or the conducting by
the Master Fund and the Feeder Fund of the business described in the Feeder
Fund’s Prospectus.

(i)
Sales Literature. Each Feeder Fund will furnish to the Dealer Manager as
promptly as shall be practicable upon request any Approved Sales Literature
(provided that the use of said material has been first approved for use to the
extent required by all appropriate regulatory agencies). Any supplemental sales
literature or advertisement, regardless of how labeled or described, used in
addition to a Feeder Fund’s Prospectus in connection with its Shares, which is
furnished or approved by the Feeder Fund (including, without limitation,
Approved Sales Literature) shall, to the extent required, be filed with and, to
the extent required, approved by, the appropriate regulatory agencies and
bodies, provided that the Dealer Manager will make all FINRA filings, to the
extent required. Each Feeder Fund will not (and will instruct its affiliates not
to): show or give to any ineligible investor or prospective investor or
reproduce any material or writing that is marked “broker-dealer use only,”
“institutional” or otherwise bears a legend denoting that it is not to be used
in connection with the sale of Shares to members of the public; or show or give
to any investor or prospective investor in a particular jurisdiction any
material or writing if such material bears a legend denoting that it is not to
be used in connection with the sale of Shares to members of the public in such
jurisdiction.

(j)
Use of Proceeds. Each Feeder Fund will apply the proceeds from the sale of its
Shares as set forth in its Prospectus.

(k)
Customer Information. The Dealer Manager, the Master Fund and the Feeder Funds
shall, when applicable:

(i)
abide by and comply with (A) the privacy standards and requirements of the
Gramm- Leach-Bliley Act of 1999 (the “GLB Act”) and applicable regulations
promulgated thereunder, (B) the privacy standards and requirements of any other
applicable federal or state law, including but not limited to, the Fair Credit
Reporting Act (“FCRA”), and (C) its own internal privacy policies and
procedures, each as may be amended from time to time;

(ii)
refrain from the use or disclosure of nonpublic personal information (as defined
under the GLB Act) of all customers who have opted out of such disclosures
except as necessary to service the customers or as otherwise necessary or
required by applicable law;

(iii)
except as expressly permitted under the FCRA, not disclose any information that
would be considered a “consumer report” under the FCRA; and



12

--------------------------------------------------------------------------------




(iv)
determine which customers have opted out of the disclosure of nonpublic personal
information by periodically reviewing and, if necessary, retrieving an
aggregated list of such customers from the Selected Dealers (the “List”) to
identify customers that have exercised their opt-out rights. If either party
uses or discloses nonpublic personal information of any customer for purposes
other than servicing the customer, or as otherwise required by applicable law,
that party will consult the List to determine whether the affected customer has
exercised his or her opt-out rights. Each party understands that it is
prohibited from using or disclosing any nonpublic personal information of any
customer that is identified on the List as having opted out of such disclosures.

(l)
Dealer Manager’s Review of Proposed Amendments and Supplements. Prior to
amending or supplementing a Registration Statement, any preliminary Prospectus
or a Prospectus (including any amendment or supplement through incorporation of
any report filed under the Exchange Act), each Feeder Fund will furnish to the
Dealer Manager for review, a reasonable amount of time prior to the proposed
time of filing or use thereof, a copy of each such proposed amendment or
supplement, and the Feeder Fund will not file or use any such proposed amendment
or supplement without the Dealer Manager’s consent, which consent shall not be
unreasonably withheld or delayed.



6.
Covenants of the Dealer Manager. The Dealer Manager covenants and agrees with
the Master Fund and each Feeder Fund, as applicable and solely with respect to
such Fund, as follows:

(a)
Compliance With Laws. With respect to the Dealer Manager’s participation and the
participation by each Selected Dealer in the offer and sale of the Shares of
each applicable Feeder Fund (including, without limitation, any resales and
transfers of Shares), the Dealer Manager agrees, and each Selected Dealer in its
Selected Dealer Agreement will agree, to comply in all material respects with
all applicable requirements of the Securities Act, the Securities Act Rules and
Regulations, the Exchange Act, the Exchange Act Rules and Regulations and all
other federal regulations applicable to the offering and sale of the Shares and
with all applicable state securities or Blue Sky laws and the Rules of FINRA
applicable to the offering of the Shares, from time to time in effect,
specifically including, but not in any way limited to, NASD Conduct Rules 2340
(Customer Account Statements) and 2420 (Dealing with Non-Members), and FINRA
Rules 2111 (Suitability), 2310 (Direct Participation Programs), 5130
(Restrictions on the Purchase and Sale of Initial Equity Public Offerings), and
5141 (Sale of Securities in a Fixed Price Offering). The Dealer Manager will not
offer the Shares of any Feeder Fund for sale in any jurisdiction unless and
until it has been advised that the Shares are either registered in accordance
with, or exempt from, the securities and other laws applicable thereto.

In addition, the Dealer Manager shall, in accordance with applicable law or as
prescribed by any state securities administrator, provide, or require in the
Selected Dealer Agreement that the Selected Dealer shall provide, to any
prospective investor copies of any prescribed document which is part of the
Registration Statement and any supplements thereto during the course of the
offering of a Feeder Fund’s Shares and prior to the sale. Each Feeder Fund may
provide the Dealer Manager with certain Approved Sales Literature to be used by
the Dealer Manager and the Selected Dealers in connection with the solicitation
of purchasers of that Feeder Fund’s Shares. The Dealer Manager agrees not to
deliver a Feeder Fund’s Approved Sales Literature to any person prior to the
date on which the Commission first declares effective the registration statement
on Form N-2 of such Feeder Fund. If the Dealer Manager elects to use such
Approved Sales Literature after such date, then the Dealer Manager agrees that
such material shall not be used by it in connection with the solicitation of
purchasers of the Shares and that it will direct Selected Dealers not to make
such use unless accompanied or preceded by the Feeder Fund’s Prospectus, as then
currently in effect, and as it may be amended or supplemented in the future.


13

--------------------------------------------------------------------------------




The Dealer Manager agrees that it will not use any of a Feeder Fund’s Approved
Sales Literature other than those provided to the Dealer Manager by the Feeder
Fund for use in the offering. The use of any other sales material is expressly
prohibited.
(b)
No Additional Information. In offering Shares of each Feeder Fund for sale, the
Dealer Manager shall not, and each Selected Dealer shall agree not to, give or
provide any information or make any representation other than those contained in
the Feeder Fund’s Prospectus or its Approved Sales Literature.

(c)
Sales of Shares. The Dealer Manager agrees and each Selected Dealer shall agree
to solicit purchases of the Shares of each Feeder Fund only in the jurisdictions
in which the Dealer Manager and such Selected Dealer are legally qualified to so
act and in which the Dealer Manager and each Selected Dealer have been advised
by the Feeder Fund or counsel to the Feeder Fund that such solicitations can be
made.

(d)
Subscription Agreement. The Dealer Manager will comply in all material respects
with the subscription procedures set forth in the “Plan of Distribution” section
of the Prospectus of each Feeder Fund, respectively. Subscriptions will be
submitted by the Dealer Manager and each Selected Dealer to a Feeder Fund in
which Shares are then being offered only on the Subscription Agreement, a form
of which is included in the Feeder Fund’s Prospectus. The Dealer Manager
understands and acknowledges, and each Selected Dealer shall acknowledge, that
the Subscription Agreement must be executed and initialed by the subscriber as
provided for by the Subscription Agreement.

(e)
Suitability. The Dealer Manager will offer Shares of each Feeder Fund in which
Shares are then being offered, and in its agreement with each Selected Dealer it
will require that the Selected Dealer offer such Shares, only to persons that
they have reasonable grounds to believe meet the financial qualifications set
forth in the Prospectus of the Feeder Fund or in any suitability letter or
memorandum sent to it by the Feeder Fund and will only make offers to persons in
the states in which it is advised in writing by the Feeder Fund or its counsel
that the Shares are qualified for sale or that such qualification is not
required. In offering Shares of each Feeder Fund, the Dealer Manager will
comply, and in its agreements with the Selected Dealers, the Dealer Manager will
require that the Selected Dealers comply, with the provisions of all applicable
rules and regulations relating to suitability of investors, including without
limitation the FINRA Rules and the Suitability provisions of the Omnibus
Guidelines of the North American Securities Administrators Association, Inc., as
revised and amended on May 7, 2007 and as guidelines for BDCs may be further
revised and amended (the “NASAA Guidelines”).

The Dealer Manager agrees that in recommending the purchase of the Shares in the
primary offering of each Feeder Fund to an investor, the Dealer Manager and each
person associated with the Dealer Manager that makes such recommendation shall
have, and each Selected Dealer in its Selected Dealer Agreement shall agree with
respect to investors to which it makes a recommendation that it shall have,
reasonable grounds to believe, on the basis of information obtained from the
investor concerning the investor’s investment objectives, other investments,
financial situation and needs, and any other information known by the Dealer
Manager, the person associated with the Dealer Manager or the Selected Dealer
that:
(i)
the investor is or will be in a financial position appropriate to enable the
investor to realize to a significant extent the benefits described in the Feeder
Fund’s Prospectus, including the tax benefits where they are a significant
aspect of the Feeder Fund;

(ii)
the investor has a fair market net worth sufficient to sustain the risks
inherent in the Feeder Fund, including loss of investment and lack of liquidity;
and

(iii)
an investment in the Shares offered in the primary offering of the Feeder Fund
is otherwise suitable for the investor.



14

--------------------------------------------------------------------------------




The Dealer Manager agrees as to investors to whom it makes a recommendation with
respect to the purchase of the Shares in the primary offering of each Feeder
Fund (and each Selected Dealer in its Selected Dealer Agreement shall agree,
with respect to Investors to whom it makes such recommendations) to maintain in
the files of the Dealer Manager (or the Selected Dealer, as applicable)
documents disclosing the basis upon which the determination of suitability was
reached as to each investor.
In making the determinations as to financial qualifications and as to
suitability required by the NASAA Guidelines, the Dealer Manager and Selected
Dealers may rely on (A) representations from investment advisors who are not
affiliated with a Selected Dealer, and banks acting as trustees or fiduciaries,
and (B) information they have obtained from a prospective investor, including
such information as to the investment objectives, other investments, financial
situation and needs of the person or any other information known by the Dealer
Manager (or Selected Dealer, as applicable), after due inquiry. Notwithstanding
the foregoing, the Dealer Manager shall not, and each Selected Dealer shall
agree not to, execute any transaction in each Feeder Fund in a discretionary
account without prior written approval of the transaction by the customer.
(f)
Selected Dealer Agreements. All engagements of the Selected Dealers will be
evidenced by a Selected Dealer Agreement.

(g)
Electronic Delivery. If the Dealer Manager (or a Selected Dealer, as applicable)
uses electronic delivery to distribute a Prospectus to any person, if permitted
by the applicable Feeder Fund’s Prospectus, then it will comply with all
applicable requirements of the Commission and FINRA, and the Blue Sky laws and
any other laws or regulations related to the electronic delivery of documents.

(h)
AML Compliance. The Dealer Manager represents that it has established and
implemented an anti-money laundering compliance program (“AML Program”) in
accordance with Section 352 of the USA PATRIOT Act of 2001 (the “PATRIOT Act”)
and FINRA Rule 3310, that complies with applicable anti-money laundering laws
and regulations, including, but not limited to, the customer identification
program requirements of Section 326 of the PATRIOT Act, and the suspicious
activity reporting requirements of Section 356 of the PATRIOT Act, and the laws,
regulations and Executive Orders administered by the Office of Foreign Assets
Control (“OFAC”) of the U.S. Department of Treasury (collectively, “AML/OFAC
Laws”). The Dealer Manager hereby covenants to remain in compliance with the
AML/OFAC Laws and shall, upon request by the Master Fund or any Feeder Fund,
provide a certification to the Master Fund that, as of the date of such
certification, its AML Program is compliant with the AML/OFAC Laws.

(i)
Customer Information. The Dealer Manager will use its best efforts to provide
the Master Fund and each Feeder Fund with any and all subscriber information
that they request in order for them to satisfy their respective obligations
under the AML/OFAC Laws and comply with the requirements under Section 5(k)
above.

(j)
Recordkeeping. The Dealer Manager will comply, and will require each Selected
Dealer to comply, with the record keeping requirements of the Exchange Act,
including, but not limited to, Rules 17a-3 and 17a-4 promulgated under the
Exchange Act, and shall maintain, for at least six years or for a period of time
not less than that required in order to comply with all applicable federal,
state and other regulatory requirements, whichever is later, such records with
respect to each investor who purchases Shares in the primary offering of each
Feeder Fund, of the information used to determine that the investor meets the
suitability standards imposed on the offer and sale of the Shares, the amount of
Shares sold, and a representation of the investor that the investor is investing
for the investor’s own account or, in lieu of such representation, information
indicating that the investor for whose account the investment was made met the
suitability standards.



15

--------------------------------------------------------------------------------




(k)
Suspension or Termination of an Offering. The Dealer Manager agrees, and will
require that each of the Selected Dealers agrees, to suspend or terminate the
offering and sale of the Shares in the primary offering of each Feeder Fund upon
request of the Master Fund at any time and to resume the offering and sale of
its Shares upon subsequent request of the Master Fund.



7.
Indemnification.

(a)
Indemnified Parties Defined. For the purposes of this Agreement, an “Indemnified
Party” shall mean a person or entity entitled to indemnification under this
Section 7, as well as such person’s or entity’s officers, directors, employees,
members, partners, affiliates, agents and representatives, and each person, if
any, who controls such person or entity within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act.

(b)
Indemnification of the Dealer Manager and Selected Dealers. Each of the Feeder
Funds, with respect to the primary offering of its respective Shares, will
indemnify, defend and hold harmless, to the extent permitted by such Fund’s
declaration of trust, as may be amended from time to time, the Dealer Manager
and the Selected Dealers, and their respective Indemnified Parties, from and
against any losses, claims, expenses (including reasonable legal and other
expenses incurred in investigating and defending such claims or liabilities),
damages or liabilities, joint or several, to which any such Selected Dealer or
the Dealer Manager, or their respective Indemnified Parties, may become subject
under the Securities Act, the Securities Act Rules and Regulations, the Exchange
Act, the Exchange Act Rules and Regulations or otherwise, insofar as such
losses, claims, expenses, damages or liabilities (or actions in respect thereof)
arise out of or are based upon:

(i)
in whole or in part, any material inaccuracy in a representation or warranty
contained herein by such Fund, any material breach of a covenant contained
herein by such Fund, or any material failure by such Fund to perform its
obligations hereunder or to comply with state or federal securities laws
applicable to the offering of such Fund’s Shares;

(ii)
any untrue statement or alleged untrue statement of a material fact contained
(A) in such Fund’s Registration Statement or any post-effective amendment
thereto or in such Fund’s Prospectus or any amendment or supplement to the
Prospectus, (B) in any Approved Sales Literature or (C) in any Blue Sky
application or other document executed by the Feeder Fund or on its behalf
specifically for the purpose of qualifying any or all of its Shares for sale
under the securities laws of any jurisdiction or based upon written information
furnished by such Fund under the securities laws thereof (any such application,
document or information being hereinafter called a “Blue Sky Application”); or

(iii)
the omission or alleged omission to state a material fact required to be stated
in such Fund’s Registration Statement or any post-effective amendment thereof to
make the statements therein not misleading or the omission or alleged omission
to state a material fact required to be stated in the Prospectus or any
amendment or supplement to the Prospectus to make the statements therein, in
light of the circumstances under which they were made, not misleading.

The Feeder Funds will reimburse each Selected Dealer or the Dealer Manager, and
their respective Indemnified Parties, for any reasonable legal or other expenses
incurred by such Selected Dealer or the Dealer Manager, and their respective
Indemnified Parties, in connection with investigating or defending such loss,
claim, expense, damage, liability or action with respect to such Fund.
Notwithstanding the foregoing, no Feeder Fund will be liable in any such case to
the extent that any such loss, claim, expense, damage or liability arises out
of, or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission made in reliance upon and in conformity with written
information furnished to the Feeder Fund by the Dealer Manager or the Selected
Dealer expressly for use in the Feeder Fund’s Registration Statement or any
post-


16

--------------------------------------------------------------------------------




effective amendment thereof or the Prospectus or any such amendment thereof or
supplement thereto.
This indemnity agreement will be in addition to any liability which the Master
Fund or any applicable Feeder Fund may otherwise have.
Notwithstanding the foregoing, as required by Section II.G. of the NASAA
Guidelines, the indemnification and agreement to hold harmless provided in this
Section 7(b) is further limited to the extent that no such indemnification by
the Master Fund or any Feeder Fund of a Selected Dealer or the Dealer Manager,
or their respective Indemnified Parties, shall be permitted under this Agreement
for, or arising out of, an alleged violation of federal or state securities
laws, unless one or more of the following conditions are met: (a) there has been
a successful adjudication on the merits of each count involving alleged
securities law violations as to the particular Indemnified Party; (b) such
claims have been dismissed with prejudice on the merits by a court of competent
jurisdiction as to the particular Indemnified Party; or (c) a court of competent
jurisdiction approves a settlement of the claims against the particular
Indemnified Party and finds that indemnification of the settlement and the
related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Commission and of the
published position of any state securities regulatory authority in which the
securities were offered or sold as to indemnification for violations of
securities laws.
(c)
Dealer Manager Indemnification of the Master Fund and Feeder Funds. The Dealer
Manager will indemnify, defend and hold harmless the Master Fund and each Feeder
Fund and each of their respective Indemnified Parties and each person who has
signed a Feeder Fund’s Registration Statement, from and against any losses,
claims, expenses (including the reasonable legal and other expenses incurred in
investigating and defending any such claims or liabilities), damages or
liabilities to which any of the aforesaid parties may become subject under the
Securities Act, the Securities Act Rules and Regulations, the Exchange Act, the
Exchange Act Rules and Regulations or otherwise, insofar as such losses, claims,
expenses, damages (or actions in respect thereof) arise out of or are based
upon:

(i)
in whole or in part, any material inaccuracy in a representation or warranty
contained herein by the Dealer Manager or any material breach of a covenant
contained herein by the Dealer Manager;

(ii)
subject to clause (iii) below, any untrue statement or any alleged untrue
statement of a material fact contained (A) in any Feeder Fund’s Registration
Statement or any post- effective amendment thereto or in the Prospectus or any
amendment or supplement to the Prospectus, (B) in any Approved Sales Literature,
or (C) any Blue Sky Application; or

(iii)
the omission or alleged omission to state a material fact required to be stated
in a Feeder Fund’s Registration Statement or any post-effective amendment
thereof to make the statements therein not misleading, or the omission or
alleged omission to state a material fact required to be stated in a Feeder
Fund’s Prospectus or any amendment or supplement to the Prospectus to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that in each case described in clause (ii)
above and this clause (iii), to the extent, but only to the extent, that such
untrue statement or omission was made in reliance upon and in conformity with
written information furnished to the Feeder Fund by the Dealer Manager expressly
for use in the Feeder Fund’s Registration Statement or any such post-effective
amendments thereof or the Prospectus or any such amendment thereof or supplement
thereto;

(iv)
any use of sales literature, including “broker-dealer use only” or institutional
materials, by the Dealer Manager that is not Approved Sales Literature; or

(v)
any untrue statement made by the Dealer Manager or omission by the Dealer
Manager to



17

--------------------------------------------------------------------------------




state a fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading in connection with the
offering of Shares in a Feeder Fund provided, however, this clause (v) shall not
apply to any statements or omissions made in conformity with the Feeder Fund’s
Registration Statement, Prospectus, any Approved Sales Literature or any other
materials or information furnished by or on behalf of the Feeder Fund.
The Dealer Manager will reimburse the aforesaid parties for any reasonable legal
or other expenses incurred in connection with investigation or defense of such
loss, claim, expense, damage, liability or action. This indemnity agreement will
be in addition to any liability which the Dealer Manager may otherwise have.
(d)
Selected Dealer Indemnification of the Master Fund, Feeder Funds and the Dealer
Manager. By virtue of entering into the Selected Dealer Agreement, each Selected
Dealer severally will agree to indemnify, defend and hold harmless the Master
Fund, each applicable Feeder Fund, the Dealer Manager, each of their respective
Indemnified Parties, and each person who signs a Feeder Fund’s Registration
Statement, from and against any losses, claims, expenses, damages or liabilities
(including reasonable legal and other expenses) to which the Master Fund, a
Feeder Fund, the Dealer Manager, or any of their respective Indemnified Parties,
or any person who signed a Feeder Fund’s Registration Statement, may become
subject, under the Securities Act or otherwise, as more fully described in the
Selected Dealer Agreement.

(e)
Action Against Parties; Notification. Promptly after receipt by any Indemnified
Party under this Section 7 of notice of the commencement of any action, such
Indemnified Party will, if a claim in respect thereof is to be made against any
indemnifying party under this Section 7, promptly notify the indemnifying party
of the commencement thereof; provided, however, that the failure to give such
notice shall not relieve the indemnifying party of its obligations hereunder
except to the extent it shall have been actually prejudiced by such failure. In
case any such action is brought against any Indemnified Party, and it notifies
an indemnifying party of the commencement thereof, the indemnifying party will
be entitled, to the extent it may wish, jointly with any other indemnifying
party similarly notified, to participate in the defense thereof, with separate
counsel.

Such participation shall not relieve such indemnifying party of the obligation
to reimburse the Indemnified Party for reasonable legal and other expenses
incurred by such Indemnified Party in defending itself, except for such expenses
incurred after the indemnifying party has deposited funds sufficient to effect
the settlement, with prejudice, of, and unconditional release of all liabilities
from, the claim in respect of which indemnity is sought. Any such indemnifying
party shall not be liable to any such Indemnified Party on account of any
settlement of any claim or action effected without the consent of such
indemnifying party, such consent not to be unreasonably withheld or delayed.
(f)
Reimbursement of Fees and Expenses. An indemnifying party under this Section 7
shall be obligated to reimburse an Indemnified Party for reasonable legal and
other expenses as follows:

(i)
In the case of any Feeder Fund indemnifying the Dealer Manager, the advancement
of funds to the Dealer Manager for legal expenses and other costs incurred as a
result of any legal action for which indemnification is being sought shall be
permissible (in accordance with Section II.G. of the NASAA Guidelines) only if
all of the following conditions are satisfied: (A) the legal action relates to
acts or omissions with respect to the performance of duties or services on
behalf of the applicable Feeder Fund; (B) the legal action is initiated by a
third party who is not a shareholder of the Feeder Fund or the legal action is
initiated by a shareholder of the Feeder Fund acting in his or her capacity as
such and a court of competent jurisdiction specifically approves such
advancement; and (C) the Dealer Manager undertakes to repay the advanced funds
to the Feeder Fund, together with the applicable legal rate of interest thereon,
in cases in which the Dealer Manager is found not to be entitled to
indemnification.



18

--------------------------------------------------------------------------------




(ii)
In any case of indemnification other than that described in Section 7(f)(i)
above, the indemnifying party shall pay all legal fees and expenses reasonably
incurred by the Indemnified Party in the defense of such claims or actions;
provided, however, that the indemnifying party shall not be obligated to pay
legal expenses and fees to more than one law firm in connection with the defense
of similar claims arising out of the same alleged acts or omissions giving rise
to such claims notwithstanding that such actions or claims are alleged or
brought by one or more parties against more than one Indemnified Party.



If such claims or actions are alleged or brought against more than one
Indemnified Party, then the indemnifying party shall only be obliged to
reimburse the expenses and fees of the one law firm (in addition to local
counsel) that has been designated by a majority of the Indemnified Parties
against which such action is finally brought; and if a majority of such
Indemnified Parties are unable to agree on which law firm for which expenses or
fees will be reimbursable by the indemnifying party, then payment shall be made
to the first law firm of record representing an Indemnified Party against the
action or claim. Such law firm shall be paid only to the extent of services
performed by such law firm and no reimbursement shall be payable to such law
firm on account of legal services performed by another law firm.


8.
Contribution.

(a)
If Indemnification is Unavailable. If the indemnification provided for in
Section 7 is for any reason unavailable to or insufficient to hold harmless an
Indemnified Party in respect of any losses, liabilities, claims, damages or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such Indemnified Party, as incurred:

(i)
in such proportion as is appropriate to reflect the relative benefits received
by the Master Fund, any Feeder Fund, the Dealer Manager and the Selected Dealer,
respectively, from the proceeds received in the primary offering of the Feeder
Fund’s Shares pursuant to this Agreement and the relevant Selected Dealer
Agreement; or

(ii)
if the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Master Fund,
the Feeder Fund, the Dealer Manager and the Selected Dealer, respectively, in
connection with the statements or omissions which resulted in such losses,
liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.

(b)
Relative Benefits. The relative benefits received by the Master Fund, any Feeder
Fund, the Dealer Manager and the Selected Dealer, respectively, in connection
with the proceeds received in the primary offering of Shares in the Feeder Fund
pursuant to this Agreement and the relevant Selected Dealer Agreement shall be
deemed to be in the same respective proportion as the total net proceeds from
the primary offering received by the Master Fund and the Feeder Fund, and the
total selling commissions, Dealer Manager Fees and other underwriting
compensation received by the Dealer Manager and the Selected Dealer,
respectively, before deducting expenses, bear to the aggregate offering price of
the Feeder Fund’s Shares sold in the primary offering.

(c)
Relative Fault. The relative fault of the Master Fund, any Feeder Fund, the
Dealer Manager and the Selected Dealer, respectively, shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact, are related to information supplied by the Master Fund or the



19

--------------------------------------------------------------------------------




Feeder Fund or by the Dealer Manager or the Selected Dealer, respectively, and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.
(d)
Pro Rata is Unreasonable. The Master Fund, each Feeder Fund, the Dealer Manager
and the Selected Dealer (by virtue of entering into the Selected Dealer
Agreement) agree that it would not be just and equitable if contribution
pursuant to this Section 8 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
contributions referred to above in this Section 8. The aggregate amount of
losses, liabilities, claims, damages and expenses incurred by an Indemnified
Party and referred to above in this Section 8 shall be deemed to include any
legal or other expenses reasonably incurred by such Indemnified Party in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission to state such material fact.

(e)
Limits. Notwithstanding the other provisions of this Section 8, the Dealer
Manager and the Selected Dealer shall not be required to contribute any amount
in excess of the amount by which the total price at which the Shares sold in the
primary offering of Shares in the Feeder Fund to the public by them exceeds the
amount of any damages which the Dealer Manager and the Selected Dealer have
otherwise been required to pay by reason of any untrue or alleged untrue
statement or omission or alleged omission to state such material fact.

(f)
Fraudulent Misrepresentation. No party guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any party who was not guilty of such fraudulent
misrepresentation.

(g)
Benefits of Contribution. For the purposes of this Section 8, the Dealer
Manager’s officer, director, employee, member, partner, agent and
representative, and each person, if any, who controls the Dealer Manager within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act shall have the same rights to contribution as the Dealer Manager, and each
officer, director, employee, member, partner, agent and representative of the
Master Fund, each Feeder Fund, each officer of the Feeder Fund who signed the
Registration Statement, and each person, if any, who controls the Feeder Fund,
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act shall have the same rights to contribution as a Feeder Fund. The
Selected Dealers’ respective obligations to contribute pursuant to this Section
8 are several in proportion to the number of Shares sold by each Selected Dealer
in the primary offering of the Feeder Fund’s Shares and not joint.



9.
Termination of this Agreement.

(a)
Term; Expiration. This Agreement shall become effective (i) with respect to the
Master Fund on July 24, 2015; and (ii) with respect to each other Feeder Fund,
as of the date set forth with respect to such Feeder Fund on Schedule A hereto,
and the obligations of the parties hereunder with respect to a Feeder Fund shall
not commence until such applicable date. As to a Feeder Fund, this Agreement may
be terminated by a Feeder Fund or the Dealer Manager upon 60 calendar days’
written notice to the other party. This Agreement shall automatically expire on
the termination date of the primary offering of Shares in the last Feeder Fund
offered under this Agreement as described in the Feeder Fund’s Prospectus if at
that time the Dealer Manager has not received written notice from the Master
Fund of the initial Effective Date of one or more additional Feeder Funds.

For the avoidance of doubt, in the event that a Feeder Fund or the Dealer
Manager terminates this Agreement with respect to a particular Feeder Fund, this
Agreement will continue with respect to the other Feeder Funds.


20

--------------------------------------------------------------------------------




(b)
Delivery of Records Upon Expiration or Early Termination. Upon the expiration or
early termination of this Agreement for any reason, the Dealer Manager shall:

(i)
promptly forward any and all funds, if any, in its possession which were
received from investors for the sale of Shares for deposit as provided elsewhere
in this Agreement;



(ii)
to the extent not previously provided to the Master Fund and any Feeder Fund,
provide a list of all investors who have subscribed for or purchased the Feeder
Fund’s Shares and all Selected Dealers with whom the Dealer Manager has entered
into a Selected Dealer Agreement for the offering and sales of the Feeder Fund’s
Shares;

(iii)
notify the Selected Dealers of such termination; and

(iv)
promptly deliver to the Master Fund copies of any sales literature designed for
use specifically for the offering of Shares in a Feeder Fund that it is then in
the process of preparing. Upon expiration or earlier termination of this
Agreement, the Master Fund agrees that each Feeder Fund shall pay to the Dealer
Manager all compensation to which the Dealer Manager is or will become entitled
under Section 3(d) above at such time as such compensation becomes payable.



10.
Miscellaneous

(a)
Survival. The following provisions of this Agreement shall survive the
expiration or earlier termination of this Agreement: Section 3(d) (Dealer
Manager Compensation); Section 3(e) (Reasonable Bona Fide Due Diligence
Expenses); Section 6(i) (AML Compliance); Section 7 (Indemnification); Section 8
(Contribution); Section 9 (Termination of this Agreement) and this Section 10
(Miscellaneous). Notwithstanding anything else that may be to the contrary
herein, the expiration or earlier termination of this Agreement shall not
relieve a party for liability for any breach occurring prior to such expiration
or earlier termination. In no event shall the Dealer Manager be entitled to
payment of any compensation in connection with the offering of a Feeder Fund’s
Shares that is not completed according to this Agreement; provided, however,
that the reimbursement of reasonable bona fide due diligence expenses actually
incurred by the Dealer Manager or Selected Dealer prior to the expiration or
termination of this Agreement shall be payable as provided in Section 3(e).

(b)
Notices. All notices or other communications required or permitted hereunder,
except as herein otherwise specifically provided, shall be in writing and shall
be deemed given or delivered: (i) when delivered personally or by commercial
messenger; (ii) one business day following deposit with a recognized overnight
courier service, provided such deposit occurs prior to the deadline imposed by
such service for overnight delivery; (iii) when transmitted, if sent by
facsimile copy, provided confirmation of receipt is received by sender and such
notice is sent by an additional method provided hereunder; in each case above
provided such communication is addressed to the intended recipient thereof as
set forth below:

If to the Master Fund or a Feeder Fund:


Carey Credit Income Fund
50 Rockefeller Plaza
New York, New York 10020
Facsimile No.: (212) 492-8922
Attention: Mr. Mark DeCesaris
with a copy to: Dechert LLP


21

--------------------------------------------------------------------------------




1095 Avenue of the Americas
New York, New York 10036
Facsimile No.: (212) 698-3599
Attention: Richard Horowitz


If to the Dealer Manager:
Carey Financial, LLC
50 Rockefeller Plaza
New York, New York 10020
Facsimile No.: (212) 492-8922
Attention: Mr. Kamal Jafarnia
with a copy to:
Kunzman & Bollinger, Inc.
5100 N. Brookline Avenue, Suite 600
Oklahoma City, Oklahoma 73112
Facsimile No: (405) 942-3527
Attention: Wallace W. Kunzman, Jr.


Any party may change its address specified above by giving the other party
notice of such change in accordance with this Section 10(b).
(c)
Successors and Assigns. No party shall assign (voluntarily, by operation of law
or otherwise) this Agreement or any right, interest or benefit under this
Agreement without the prior written consent of each other party. Subject to the
foregoing, this Agreement shall be fully binding upon, inure to the benefit of,
and be enforceable by, the parties hereto and their respective successors and
assigns.

(d)
Invalid Provision. The invalidity or unenforceability of any provision of this
Agreement shall not affect the other provisions hereof, and this Agreement shall
be construed in all respects as if such invalid or unenforceable provision were
omitted.

(e)
Applicable Law. This Agreement and any disputes relative to the interpretation
or enforcement hereto shall be governed by and construed under the internal
laws, as opposed to the conflicts of laws provisions, of the State of New York.

(f)
Waiver. EACH OF THE PARTIES HERETO WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, SUIT, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) RELATED TO OR ARISING OUT OF THIS AGREEMENT. The parties hereto each
hereby irrevocably submits to the exclusive jurisdiction of the courts of the
State of New York and the Federal courts of the United States of America located
in the Borough of Manhattan, New York City, in respect of the interpretation and
enforcement of the terms of this Agreement, and in respect of the transactions
contemplated hereby, and each hereby waives, and agrees not to assert, as a
defense in any action, suit or proceeding for the interpretation or enforcement
hereof, that it is not subject thereto or that such action, suit or proceeding
may not be brought or is not maintainable in said courts or that the venue
thereof may not be appropriate or that this Agreement may not be enforced in or
by such courts, and the parties hereto each hereby irrevocably agrees that all
claims with respect to such action or proceeding shall be heard and determined
in such a New York State or Federal court.

(g)
Attorneys’ Fees. If a dispute arises concerning the performance, meaning or
interpretation of any provision of this Agreement or any document executed in
connection with this Agreement, then the prevailing party in such dispute shall
be awarded any and all costs and expenses incurred by the prevailing party in
enforcing, defending or establishing its rights hereunder or thereunder,
including, without limitation, court costs and attorneys and expert witness
fees. In addition to the



22

--------------------------------------------------------------------------------




foregoing award of costs and fees, the prevailing party also shall be entitled
to recover its attorneys’ fees incurred in any post-judgment proceedings to
collect or enforce any judgment.
(h)
No Partnership. Nothing in this Agreement shall be construed or interpreted to
constitute the Dealer Manager or the Selected Dealer as being in association
with or in partnership with the Master Fund, any Feeder Fund or one another, and
instead, this Agreement only shall constitute the Dealer Manager as a broker
authorized by the Master Fund to sell and to manage the sale by others of the
Shares according to the terms set forth in each Feeder Fund’s Registration
Statement and Prospectus or this Agreement, respectively. Nothing herein
contained, except for Section 7 (Indemnification) and Section 8 (Contribution),
shall render the Dealer Manager, the Master Fund, or any Feeder Fund liable for
the obligations of any of the Selected Dealers or one another.

(i)
Third Party Beneficiaries. Except for the persons and entities referred to in
Section 7 (Indemnification) and Section 8 (Contribution), there shall be no
third party beneficiaries of this Agreement, and no provision of this Agreement
is intended to be for the benefit of any person or entity not a party to this
Agreement, and no third party shall be deemed to be a beneficiary of any
provision of this Agreement. Except for the persons and entities referred to in
Section 7 and Section 8, no third party shall by virtue of any provision of this
Agreement have a right of action or an enforceable remedy against any party to
this Agreement. Each of the persons and entities referred to in Section 7 and
Section 8 shall be a third party beneficiary of this Agreement.

(j)
Entire Agreement. This Agreement contains the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements, understandings, inducements
and conditions, express or implied, oral or written, of any nature whatsoever
with respect to the subject matter hereof. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof. This Agreement may not be modified or amended other
than by an agreement in writing.

(k)
Nonwaiver. The failure of any party to insist upon or enforce strict performance
by any other party of any provision of this Agreement or to exercise any right
under this Agreement shall not be construed as a waiver or relinquishment to any
extent of such party’s right to assert or rely upon any such provision or right
in that or any other instance; rather, such provision or right shall be and
remain in full force and effect.

(l)
Access to Information. The Master Fund may authorize a Feeder Fund’s transfer
agent to provide information to the Dealer Manager and each Selected Dealer
regarding recordholder information about the clients of such Selected Dealer who
have invested with the Feeder Fund on an on-going basis for so long as such
Selected Dealer has a relationship with such clients. The Dealer Manager shall
require in the Selected Dealer Agreement that Selected Dealers not disclose any
password for a restricted website or portion of website provided to such
Selected Dealer in connection with the offering of a Feeder Fund’s Shares and
not disclose to any person, other than an officer, director, employee or agent
of such Selected Dealers, any material downloaded from such a restricted website
or portion of a restricted website.

(m)
Counterparts. This Agreement may be executed (including by facsimile
transmission) with counterpart signature pages or in counterpart copies, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument comprising this Agreement.

(n)
Absence of Fiduciary Relationships. The parties acknowledge and agree that:

(i)
the Dealer Manager’s responsibility to the Master Fund and the Feeder Funds is
solely contractual in nature; and

(ii)
the Dealer Manager does not owe the Master Fund, the Feeder Funds, any of their
respective affiliates or any other person or entity any fiduciary (or other
similar) duty as a result of this Agreement or any of the transactions
contemplated hereby.



23

--------------------------------------------------------------------------------




If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return it to us, whereupon this instrument will become a binding
agreement among you, the Master Fund, and each Feeder Fund set forth in Schedule
A to this Agreement, as may be amended from time to time, in accordance with its
terms.


[Signatures on following page]




24

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have each duly executed this Second
Amended and Restated Dealer Manager Agreement as of the day and year set forth
above.




THE MASTER FUND:


CAREY CREDIT INCOME FUND
                        
By: /s/ Paul S. Saint-Pierre        


Name: Paul S. Saint-Pierre        


Title: Chief Financial Officer    








Accepted as of the date first above written:




THE DEALER MANAGER:


CAREY FINANCIAL, LLC


By: /s/ C. Jay Steigerwald III    


Name: C. Jay Steigerwald III    


Title: Co-President        






































[Signature Page to Dealer Manager Agreement]

--------------------------------------------------------------------------------





SCHEDULE A TO SECOND AMENDED AND RESTATED DEALER MANAGER AGREEMENT


LIST OF FEEDER FUNDS SUBJECT TO THE TERMS OF THE SECOND AMENDED AND RESTATED
DEALER MANAGER AGREEMENT


Notice is given by this Schedule A of the formation of the Feeder Fund(s) set
forth below. By its signature below, such Feeder Fund(s) agree to be bound by
the terms of this Agreement and be made a party thereto as of the date set forth
in the column below labeled “Effective Date of Feeder Fund.”


 
Name of Feeder Fund
Signature
Effective Date of Feeder Fund
a)
Carey Credit Income Fund 2016 T
/s/ Paul S. Saint-Pierre
Name: Paul S. Saint-Pierre
Title: Chief Financial Officer
July 24, 2015





 
Name of Feeder Fund
Signature
Effective Date of Feeder Fund
b)
Carey Credit Income Fund - I
/s/ Paul S. Saint-Pierre
Name: Paul S. Saint-Pierre
Title: Chief Financial Officer
7/31/2015





 
Name of Feeder Fund
Signature
Effective Date of Feeder Fund
c)
Carey Credit Income Fund 2018 T
/s/ Paul S. Saint-Pierre
Name: Paul S. Saint-Pierre
Title: Chief Financial Officer
10/3/2016





[Signature Page to Dealer Manager Agreement]

--------------------------------------------------------------------------------





EXHIBIT A


FORM OF SELECTED DEALER AGREEMENT


[Signature Page to Dealer Manager Agreement]

--------------------------------------------------------------------------------





FORM OF SELECTED DEALER
AGREEMENT WITH CAREY
FINANCIAL, LLC




To:         


RE:    CAREY CREDIT INCOME FUND


Ladies and Gentlemen:


Carey Financial, LLC (the “Dealer Manager”) entered into a Second Amended and
Restated Dealer Manager agreement, dated April 12, 2017 (the “Dealer Manager
Agreement”) with Carey Credit Income Fund (the “Master Fund”) and each current
and additional future Feeder Fund (as defined below), each a Delaware statutory
trust, and receipt of a copy of the Dealer Manager Agreement is hereby
acknowledged by Selected Dealer (as defined in Section 2 below).
The Master Fund is a specialty finance company that has elected to be regulated
as a business development company, or BDC, under the Investment Company Act of
1940 (the “1940 Act”). The Master Fund also intends to qualify each taxable year
to be subject to U.S. federal income tax as a regulated investment company, or a
RIC, in accordance with Subchapter M of the Internal Revenue Code of 1986, as
amended (the “Code”). Carey Credit Income Fund 2018 T (“CCIF 2018 T”) and other
investment funds that will be created from time to time and will have the same
investment objectives as the Master Fund, are sometimes referred to in this
Selected Dealer Agreement (this “Agreement”) in the singular as the “Feeder
Fund” or collectively as the “Feeder Funds.” CCIF 2018 T and the additional
Feeder Funds each will invest substantially all of its assets in the common
shares of the Master Fund. The common shares offered by CCIF 2018 T and the
additional Feeder Funds are sometimes referred to in this Agreement in the
singular as a “Share” and in the aggregate as the “Shares.”
This Agreement is intended to cover the offer and sale of Shares by CCIF 2018 T
and each additional Feeder Fund, if any, designated by the Dealer Manager on
Schedule IV to this Agreement, as it may be amended from time to time, on the
terms and conditions set forth in each Feeder Fund’s respective Prospectus (as
defined below). While the Master Fund will be continuously offered and have an
infinite life, CCIF 2018 T and each additional Feeder Fund will have a finite
offering period and a finite term as set forth in its Prospectus. Under the
Dealer Manager Agreement, the Dealer Manager agreed to use its best efforts to
sell or cause to be sold the Shares of CCIF 2018 T and each additional Feeder
Fund in such quantities and to such persons in accordance with such terms as are
set forth in the Dealer Manager Agreement. Unless otherwise defined herein,
capitalized terms used herein shall have the respective meanings therefor as in
the Dealer Manager Agreement.
In connection with the performance of the Dealer Manager’s obligations under
Section 3 of the Dealer Manager Agreement, the Dealer Manager is authorized to
retain the services of securities dealers (the “Selected Dealers”) who are
members of the Financial Industry Regulatory Authority (“FINRA”) to solicit
subscriptions for Shares in connection with each Feeder Fund’s public offering.
You are hereby invited to become a Selected Dealer and, as such, to use your
reasonable best efforts to solicit subscribers for Shares of CCIF 2018 T and
each additional Feeder Fund designated on Schedule IV to this Agreement in
accordance with the following terms and conditions of this Agreement:


1.
Registration Statement.

(a)
Registration Statement and Prospectus. A Registration Statement on Form N-2,
including a preliminary prospectus, has been or will be filed with the
Securities and Exchange Commission (the “Commission”), in accordance with the
applicable requirements of the Securities Act of 1933, as amended (the
“Securities Act”), and the applicable rules and regulations of the Commission
promulgated thereunder (the “Securities Act Rules and Regulations”) for the
registration of the offering of CCIF 2018 T and each additional Feeder Fund. The
Registration Statement on Form N-2 and the prospectus contained therein for CCIF
2018 T and each additional Feeder Fund, respectively, as declared effective by
the Commission (the “Effective Date”), and as



Carey Financial, LLC
1
Selected Dealer Agreement




--------------------------------------------------------------------------------






may be supplemented from time to time, are respectively hereinafter referred to
as the “Registration Statement” and the “Prospectus”, except that:
(i)
if a Feeder Fund files a post-effective amendment to such Registration
Statement, then the term “Registration Statement” shall, from and after the
declaration of the effectiveness of such post- effective amendment by the
Commission, refer to such Registration Statement as amended by such
post-effective amendment, and the term “Prospectus” shall refer to the amended
prospectus, as may be supplemented from time to time, then on file with the
Commission; and

(ii)
if the prospectus filed by a Feeder Fund pursuant to Rule 497(c) of the
Securities Act Rules and Regulations shall differ from the prospectus on file at
the time the Registration Statement or the most recent post-effective amendment
thereto, if any, shall have become effective, then the term “Prospectus” shall
refer to such prospectus filed pursuant to Rule 497(c), as the case may be, from
and after the date on which it shall have been filed. The term “preliminary
Prospectus” as used herein shall mean a preliminary prospectus related to the
Feeder Fund’s respective Shares as contemplated by Rule 430 or Rule 430A of the
Securities Act Rules and Regulations included at any time as part of the
Registration Statement.

As used herein, the terms “Registration Statement”, “preliminary Prospectus” and
“Prospectus” shall include the documents, if any, incorporated by reference
therein. As used herein, the term “Effective Date” also shall refer to the
effective date of each post-effective amendment to the Registration Statement,
unless the context otherwise requires, including but not limited to with respect
to the effective date of this Agreement with respect to any Feeder Fund.


2.    Compliance with Applicable Rules and Regulations; License and Association
Membership.
Upon the acceptance of this Agreement by Selected Dealer, the undersigned
securities dealer will become one of the “Selected Dealers” referred to in the
Dealer Manager Agreement, on a non-exclusive basis, and is referred to herein as
“Selected Dealer.” Selected Dealer agrees that solicitation and other activities
by it hereunder shall comply with, and shall be undertaken only in accordance
with, the terms of the Dealer Manager Agreement, the terms of this Agreement,
the Securities Act, the Securities Act Rules and Regulations, the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the applicable rules
and regulations promulgated thereunder (the “Exchange Act Rules and
Regulations”), the Blue Sky Survey (as defined below), the FINRA Rules
applicable to the offering of CCIF 2018 T and each additional Feeder Fund from
time to time in effect, specifically including, but not in any way limited to,
NASD Conduct Rules 2340 (Customer Account Statements) and 2420 (Dealing with
Non-Members), and FINRA Rules 2111 (Suitability), 2310 (Direct Participation
Programs), 5130 (Restrictions on the Purchase and Sale of Initial Equity Public
Offerings), and 5141 (Sale of Securities in a Fixed Price Offering), and the
provisions of Article III.C. of the Omnibus Guidelines of the North American
Securities Administrators Association, Inc., as revised and amended on May 7,
2007 and as may be further revised and amended related to the sale of Business
Development Companies (the “NASAA Guidelines”).
Selected Dealer’s acceptance of this Agreement constitutes a representation to
the Master Fund, CCIF 2018 T and each additional Feeder Fund in which Shares are
then being offered by Selected Dealer pursuant to this Agreement and to the
Dealer Manager that Selected Dealer is a properly registered or licensed
broker-dealer, duly authorized to sell the Shares under federal and state
securities laws and regulations in all states where it offers or sells Shares,
and that it is a member in good standing of FINRA. Selected Dealer represents
and warrants that it is currently licensed as a broker- dealer in the
jurisdictions identified on Schedule I to this Agreement and that its
independent contractors and registered representatives have the appropriate
licenses to offer and sell the Shares in such jurisdictions. Further, Selected
Dealer agrees that with respect to any invitation extended by Dealer Manager to
make offers and sales of the Shares of CCIF 2018 T or any additional Feeder
Funds (as shown on Schedule IV to this Agreement), Selected Dealer will
acknowledge its acceptance of the invitation for the Feeder Fund(s) in which it
elects to participate by executing an acceptance in the form contained in
Schedule II hereto as it may be amended from time to time (each, an
“Acceptance”), and returning it to the Dealer Manager at the address provided in
Section 15(c) herein.
This Agreement shall automatically terminate with no further action by either
party if Selected Dealer ceases to be a member in good standing of FINRA or with
the securities commission of the state in which Selected Dealer’s principal
office is located. Selected Dealer agrees to notify the Dealer Manager
immediately if Selected Dealer ceases to be a


Carey Financial, LLC
2
Selected Dealer Agreement




--------------------------------------------------------------------------------




member in good standing of FINRA or with the securities commission of any state
in which Selected Dealer is currently registered or licensed.


3.
Limitation of Offer; Investor Suitability.

(a)    Investor Suitability. Selected Dealer will offer Shares in CCIF 2018 T
and the additional Feeder Funds only:
(i)
to persons that meet the financial qualifications set forth in the Feeder Fund’s
Prospectus or in any suitability letter or memorandum sent to it by the Feeder
Fund or the Dealer Manager; and

(ii)
in accordance with Section 8, to persons in the jurisdictions in which it is
advised in writing by the Feeder Fund or the Dealer Manager that the Feeder
Fund’s Shares are qualified for sale or that qualification is not required (the
“Blue Sky Survey”).

Notwithstanding the qualification (or exemption therefrom) of a Feeder Fund’s
Shares for sale in any respective jurisdiction, Selected Dealer will not offer
Shares and will not permit any of its registered representatives to offer Shares
in any jurisdiction unless both Selected Dealer and such registered
representative are duly licensed to transact securities business in such
jurisdiction. In offering Shares, Selected Dealer shall comply with the
provisions of the FINRA Rules, as well as other applicable rules and regulations
relating to suitability of investors, including, but not limited to, the
provisions of Section III.C. of the NASAA Guidelines.
In offering the sale of Shares of CCIF 2018 T and the additional Feeder Funds to
any person, Selected Dealer will have reasonable grounds to believe (based on
such information obtained from the investor concerning the investor’s age,
investment objectives, other investments, financial situation, needs or any
other information known by Selected Dealer after due inquiry) that: (A) such
person is in a financial position appropriate to enable such person to realize
to a significant extent the benefits described in the Prospectus, including the
tax benefits where they are a significant aspect of the Feeder Fund; (B) the
investor has a fair market net worth sufficient to sustain the risks inherent in
the Feeder Fund, including loss of investment and lack of liquidity; (C) the
purchase of the Shares is otherwise suitable for such person; and (D) such
person
meets the suitability standards set forth in the Prospectus and imposed by the
state in which the investment by such investor is made. Selected Dealer further
will use its best efforts to determine the suitability and appropriateness of an
investment in the Shares of each proposed investor solicited by a person
associated with Selected Dealer by reviewing documents and records disclosing
the basis upon which the determination as to suitability was reached as to each
proposed investor, whether such documents and records relate to accounts which
have been closed, accounts which are currently maintained or accounts
hereinafter established. In making the determinations as to financial
qualifications and as to suitability required by the NASAA Guidelines, Selected
Dealer may rely on representations from investment advisers who are not
affiliated with Selected Dealer, banks acting as trustees or fiduciaries, and
information it has obtained from a prospective investor, including such
information as the investment objectives, other investments, financial situation
and needs of the proposed investor, or any other information known by Selected
Dealer after due inquiry.
Notwithstanding the foregoing, Selected Dealer shall not execute any transaction
with CCIF 2018 T or any additional Feeder Fund in a discretionary account
without prior written approval of the transaction by the customer.
(b)    Maintenance of Records. Selected Dealer shall maintain, for at least six
years or for a period of time not less than that required in order to comply
with all applicable federal, state and other regulatory requirements, whichever
is later, a record of the information obtained to determine that an investor
meets the suitability standards imposed on the offer and sale by it of the
Shares in CCIF 2018 T and each additional Feeder Fund (both at the time of the
initial subscription and at the time of any additional subscriptions) and
a    representation of the investor that the investor is investing for the
investor’s own account or, in lieu of such representation, information
indicating that the investor for whose account the investment was made met the
suitability standards. Selected Dealer may satisfy its obligation by
contractually requiring such information to be maintained by the investment
advisers or banks discussed above. Selected Dealer further agrees to comply with
the record keeping requirements of the Exchange Act, including, but not limited
to, Rules 17a-3 and 17a-4 promulgated under the Exchange Act. Selected Dealer
agrees to


Carey Financial, LLC
3
Selected Dealer Agreement




--------------------------------------------------------------------------------




make such documents and records available to the Dealer Manager, the Master Fund
and the Feeder Fund upon request, and representatives of the Commission, FINRA
and applicable state securities administrators upon Selected Dealer’s receipt of
an appropriate document subpoena or other appropriate request for documents from
any such agency.


4.
Delivery of Prospectus and Approved Sales Literature.

(a)
Delivery of Prospectus and Approved Sales Literature. Selected Dealer will:

(i)
deliver a Prospectus, as then supplemented or amended, for the Feeder Fund in
which Shares are then being offered to each person who subscribes for Shares at
least five business days prior to the completion of the sale, which is or will
be included as Annex B to the Feeder Fund’s subscription agreement (the “Order
Form”);

(ii)
promptly comply with the written request of any person for a copy of the
Prospectus, as then supplemented or amended, during the period between the
initial Effective Date and the termination of the Feeder Fund’s offering;

(iii)
deliver to any person, in accordance with applicable law or as prescribed by any
state securities administrator, a copy of any prescribed document included
within or incorporated by reference in the Feeder Fund’s Registration Statement
and any supplements thereto during the course of the offering;

(iv)
not use any sales materials in connection with the solicitation of purchasers of
the Shares in a Feeder Fund except Approved Sales Literature;

(v)
to the extent a Feeder Fund provides Approved Sales Literature, not use such
materials unless accompanied or preceded by the Prospectus, as then currently in
effect, and as may be supplemented in the future; and

(vi)
not give or provide any information or make any representation or warranty other
than information or representations contained in the Prospectus or the Approved
Sales Literature. Selected Dealer will not publish, circulate or otherwise use
any other advertisement or solicitation material in connection with the offering
of Shares in any Feeder Fund without the Dealer Manager’s express prior written
approval.

(b)
Agency is Not Created. Nothing contained in this Agreement shall be deemed or
construed to make Selected Dealer an employee, agent, representative or partner
of the Dealer Manager, the Master Fund, CCIF 2018 T or any additional Feeder
Fund, and Selected Dealer is not authorized to act for the Dealer Manager, the
Master Fund, CCIF 2018 T or any additional Feeder Fund.

(c)
Documents Must Be Accompanied or Preceded by a Prospectus. Selected Dealer will
not send or provide amendments or supplements to any Prospectus or any Approved
Sales Literature to any investor unless it has previously sent or provided a
Prospectus and all amendments and supplements thereto to that investor or has
simultaneously sent or provided a Prospectus and all amendments and supplements
thereto with such Prospectus, amendment, supplement or Approved Sales
Literature.

(d)
Broker-Dealer Use Only Material. Selected Dealer will not show to or provide any
investor or reproduce any material or writing which is supplied to it by the
Dealer Manager and marked “broker-dealer use only,” “institutional” or otherwise
bears a legend denoting that it is not to be used in connection with the offer
or sale of Shares to members of the public.

(e)
Copies of Prospectuses and Approved Sales Literature. The Dealer Manager will
supply Selected Dealer with reasonable quantities of the Prospectus for CCIF
2018 T and each additional Feeder Fund in which Shares are then being offered
(including any supplements thereto), as well as any Approved Sales Literature,
for delivery to investors.

(f)
Prospectus Delivery Requirement. Selected Dealer shall furnish a copy of the
current Prospectus, which may include any revised preliminary Prospectus to each
person to whom it has furnished a copy of any previous preliminary Prospectus,
if applicable, and further agrees that it will mail or otherwise deliver the
Prospectuses required for compliance with the provisions of Rule 15c2-8 under
the Exchange Act.



Carey Financial, LLC
4
Selected Dealer Agreement




--------------------------------------------------------------------------------






5.
Submission of Orders; Right to Reject Orders.

(a)
Minimum Investment. Subject to certain individual state requirements, Shares may
be sold only to investors who initially purchase the minimum dollar amount, as
described in the Prospectus. With respect to Selected Dealer’s participation in
any resales or transfers of the Shares, Selected Dealer agrees to comply with
any applicable requirements set forth in Section 2 of this Agreement and to
fulfill the obligations pursuant to FINRA Rule 2310.

(b)
Escrow Agreement. The Dealer Manager and each Feeder Fund have entered into, or
will enter into an agreement to escrow subscription proceeds (“Escrow
Agreement”) pending the acceptance of subscribers as Shareholders. UMB Bank,
N.A. is currently designated as the agent (“Escrow Agent”) to manage the escrow
account (“Escrow Account”). In connection with each sale, an Order Form together
with a check payable to either one of : UMB Bank N.A., as Escrow Agent for Carey
Credit Income Fund - I, or UMB Bank N.A., as Escrow Agent for Carey Credit
Income Fund 2018 T, or UMB Bank, N.A., as Escrow Agent for any additional Feeder
Fund in which Shares are then being offered, as described in the Feeder Fund’s
Prospectus, shall be transmitted to the transfer agent, as further described
below, at the address provided in the Order Form. To the extent a Feeder Fund’s
Prospectus otherwise provides for modes of payment than as set forth in this
Section 5(b) above, such terms shall control with respect to the Feeder Fund.

When Selected Dealer’s internal supervisory procedures are conducted at the site
at which the Order Form and check were initially received by Selected Dealer
from the subscriber, Selected Dealer shall transmit the Order Form and check to
the transfer agent by the end of the next business day following receipt of the
check and Order Form. When, pursuant to Selected Dealer’s internal supervisory
procedures, Selected Dealer’s final internal supervisory procedures are
conducted at a different location (the “Final Review Office”), Selected Dealer
shall transmit the check and Order Form to the Final Review Office by the end of
the next business day following Selected Dealer’s receipt of the Order Form and
check. The Final Review Office, by the end of the next business day following
its receipt of the Order Form and check, will forward the Order Form and check
to the transfer agent. If any Order Form solicited by Selected Dealer is
rejected by the Dealer Manager, or the Feeder Fund, then the Order Form and
check will be returned to the rejected subscriber within ten (10) business days
from the date of rejection.
Subject to the foregoing, Selected Dealer shall forward original checks together
with an original Order Form, executed and initialed by the subscriber as
provided for in the Order Form, to the transfer agent in the following form:
“Carey Credit Income Fund c/o DST Systems, Inc., as agent for UMB Bank N.A.” at
the address provided in the Order Form.
(c)
Acceptance and Confirmation. All orders, whether initial or additional, are
subject to acceptance by and shall become effective upon confirmation by the
Feeder Fund in which Shares are then being offered or the Dealer Manager, each
of which reserve the right to reject any order in their sole discretion for any
or no reason. Orders not accompanied by the required instrument of payment for
Shares may be rejected. Issuance and delivery of a Share will be made only after
a sale of a Share is deemed by the Feeder Fund to be completed in accordance
with Section 3(c) of the Dealer Manager Agreement.

If an order is rejected, cancelled or rescinded for any reason, then Selected
Dealer will return to the Dealer Manager any selling commissions, Dealer Manager
Fees, or other compensation theretofore paid or reallowed by the Dealer Manager
to Selected Dealer with respect to such order, and if Selected Dealer fails to
so return any such selling commissions, Dealer Manager Fees, or other
compensation, the Dealer Manager shall have the right to offset such amounts
owed against future selling commissions, Dealer Manager Fees, or other
compensation due and otherwise payable to Selected Dealer (it being understood
and agreed that such right to offset shall not be in limitation of any other
rights or remedies that the Dealer Manager may have in connection with such
failure).


Carey Financial, LLC
5
Selected Dealer Agreement




--------------------------------------------------------------------------------






6.
Selected Dealer Compensation.

(a)
Selling Commissions. Subject to the terms and conditions set forth herein and in
the Dealer Manager Agreement and, subject to any discounts and other special
circumstances described in the “Plan of Distribution” section of the Prospectus
for CCIF 2018 T and each additional Feeder Fund, the Dealer Manager shall pay a
selling commission to Selected Dealer in the percentage of the gross proceeds
from the Shares sold by it and accepted and confirmed by the Feeder Fund as set
forth in the applicable Acceptance. For purposes of this Section 6(a), Shares
are “sold” only if an executed Order Form and the related order are accepted by
the Feeder Fund and it has thereafter paid the selling commission to the Dealer
Manager in connection with such transaction. Selected Dealer hereby waives any
and all rights to receive payment of selling commissions due until such time as
the Dealer Manager is in receipt of the selling commission from the Feeder Fund
for specific Shares sold that are applicable to this Agreement. Selected Dealer
affirms that the Dealer Manager’s liability for selling commissions payable, if
any, with respect to any Feeder Fund is limited solely to the proceeds of
selling commissions receivable that is due to the Dealer Manager in connection
with any Shares of such Feeder Fund sold by such Selected Dealer pursuant to
this Agreement.

(b)
DRIP Sales. Selected Dealer acknowledges and agrees that no selling commissions
will be paid for sales of any Feeder Fund’s distribution reinvestment plan
(“DRIP”) Shares.

(c)
Dealer Manager’s Authority to Issue Confirmation. Notwithstanding the foregoing,
it is understood and agreed that no commission whatsoever shall be payable with
respect to particular Shares if the Dealer Manager or the Feeder Fund rejects a
proposed subscriber’s order. Accordingly, Selected Dealer shall have no
authority to issue a confirmation (pursuant to Exchange Act Rule 10b-10) to any
subscriber; such authority resides solely in the Dealer Manager, as the Dealer
Manager and processing broker-dealer.

(d)
Reallowance of Portion of Dealer Manager Fee and Distribution and Shareholder
Servicing Fees. With respect to CCIF 2018 T, and any other Feeder Fund, the
Dealer Manager may, in its sole discretion, retain or reallow all or a portion
of the Dealer Manager Fee received by it to Selected Dealer as a marketing
support fee (the "Marketing Fee") for the sale of the Shares of the Feeder Fund
for which Selected Dealer has executed an Acceptance indicating its eligibility
to receive a Marketing Fee.

Eligibility to receive the Marketing Fee is conditioned upon the Selected
Dealer’s compliance with one or more of the following conditions. Any
determination regarding the Selected Dealer’s compliance with the listed
conditions will be made by the Dealer Manager, in its sole discretion.
(i)
The Selected Dealer has marketing and support personnel (telemarketers,
marketing director, etc.) who assist the Dealer Manager’s marketing team;

(ii)
The Selected Dealer has and uses marketing communications vehicle(s) to promote
the Feeder Fund. Vehicles may include, but are not restricted to, newsletters,
conference calls, internal mail, etc.; and/or

(iii)
The Selected Dealer will provide other services requested by investors from time
to time and will maintain the resources necessary to adequately service
investors.

Additionally, the Dealer Manager, in its sole discretion, may reallow a
distribution and shareholder servicing fee (the “Distribution and Shareholder
Servicing Fee”) from any Feeder Fund in which a Distribution and Shareholder
Servicing Fee is permitted in the “Plan of Distribution” section of the Feeder
Fund’s Prospectus. Beginning the first calendar quarter after the close of a
Feeder Fund’s primary offering, the Distribution and Shareholder Servicing Fee
will be calculated quarterly in an amount as set forth in such Feeder Fund’s
Prospectus. The Distribution and Shareholder Servicing Fee will accrue daily and
be paid quarterly in arrears by the Feeder Fund out of that fund’s assets as
described in its Prospectus.
Notwithstanding, upon the date, if any, the Dealer Manager is notified that the
Selected Dealer who sold the Shares giving rise to the Distribution and
Shareholder Servicing Fee is no longer the broker-dealer of record


Carey Financial, LLC
6
Selected Dealer Agreement




--------------------------------------------------------------------------------




with respect to such Shares, then such Selected Dealer’s entitlement to the
Distribution and Shareholder Servicing Fee related to such Shares shall cease,
and such Selected Dealer shall not receive the reallowance of the Distribution
and Shareholder Servicing Fee for any portion of the quarter in which such
Selected Dealer is not the broker-dealer of record on the last day of the
quarter. Thereafter, such Distribution and Shareholder Servicing Fee may be
reallowed by the Dealer Manager to the then-current broker-dealer of record of
the Shares, if any, if such broker-dealer of record has been designated and has
entered into a Selected Dealer Agreement with the Dealer Manager that provides
for such reallowance in connection with such Feeder Fund. All determinations
regarding the reallowance of the Distribution and Shareholder Servicing Fee will
be made by the Dealer Manager in good faith in its sole discretion. The Selected
Dealer agrees to promptly notify the Dealer Manager upon becoming aware that it
is no longer the broker-dealer of record to any or all of the Shares sold by the
Selected Dealer. Payment of the Distribution and Shareholder Servicing Fee with
respect to the Shares sold in a Feeder Fund’s primary offering will terminate on
the earlier of:
(i)
the date at which, in the aggregate, underwriting compensation from all sources,
including the Distribution and Shareholder Servicing Fee and any organization
and offering fee paid for underwriting and underwriting compensation paid in the
offering, equals 10% of the gross proceeds from the primary offering (i.e., the
gross proceeds from the offering excluding proceeds from sales of Shares
pursuant to a DRIP), calculated as of the same date that the Feeder Fund
calculates the aggregate Distribution and Shareholder Servicing Fee; and

(ii)
the date at which a liquidity event occurs as described in the Prospectus of the
Feeder Fund.

The Dealer Manager shall be responsible for tracking compliance with FINRA’s 10%
underwriting compensation limit and reporting such information to the Feeder
Funds.
In connection with the Selected Dealer’s receipt of the Distribution and
Shareholder Servicing Fee, the Selected Dealer agrees to provide the following
support services to clients who may from time to time beneficially own Shares
for which the Selected Dealer is receiving the Distribution and Shareholder
Servicing Fee:
(i)
assisting in establishing and maintaining accounts and records relating to
clients;

(ii)
processing repurchase, dividend, and distribution payments from the Feeder Fund
on behalf of clients;

(iii)
in connection with client subscriptions for initial and subsequent investments
in the Feeder Fund, arranging for bank wires following notification to the
Feeder Fund;

(iv)
responding to client inquiries relating to the services performed by the
Selected Dealer;

(v)
responding to routine inquiries from clients concerning their investments in
Shares;

(vi)
assisting clients in changing account designations and addresses;

(vii)
assisting clients in such clients’ processing of repurchase requests; and

(viii)
providing such other similar services as the Feeder Fund may reasonably request
to the extent the Selected Dealer is permitted to do so under applicable
statutes, rules and regulations.

By Selected Dealer’s execution of an Acceptance with respect to any Feeder Fund,
the Selected Dealer agrees to and does release, indemnify and hold each such
Feeder Fund harmless from and against any and all direct or indirect liabilities
or losses resulting from requests, directions, actions or inactions of or by the
Selected Dealer or its officers, employees or agents regarding Selected Dealer’s
responsibilities hereunder or the purchase, redemption, transfer or registration
of Shares for which the Selected Dealer is receiving the Distribution and
Shareholder Servicing Fee (or orders relating to the same) by or on behalf of
clients, except such requests, directions, actions or inactions in reliance upon
or related to the printed materials supplied by the Feeder Fund. The Selected
Dealer and its employees will, upon request, be available during normal business
hours to consult with the applicable Feeder Fund or its designees concerning the
performance of its responsibilities.


The Selected Dealer will furnish CCIF 2018 T or the additional Feeder Fund or
its designees with such


Carey Financial, LLC
7
Selected Dealer Agreement




--------------------------------------------------------------------------------






information as CCIF 2018 T or the additional Feeder Fund or its designees may
reasonably request (including, without limitation, periodic certifications
confirming the provision to clients of the services described herein) and will
otherwise cooperate with the Feeder Fund and its designees (including, without
limitation, any auditors designated by the fund), in connection with the
preparation of reports to the
Feed er Fund’s Board of Trustees concerning monies paid or payable by the fund
pursuant to this Agreement, as well as any other reports or filings that may be
required by law.
Any such provision for the reallowance of a portion of the Dealer Manager Fee as
a Marketing Fee and the reallowance of a portion or all of the Distribution and
Shareholder Servicing Fees shall be referenced in an executed Acceptance.
The Dealer Manager may, in its sole discretion, request a Feeder Fund in which
Shares are then being offered to reimburse the Selected Dealer for reasonable
accountable bona fide due diligence expenses, provided such expenses have
actually been incurred, are supported by detailed and itemized invoices provided
to the Feeder Fund and the Dealer Manager, and the Feeder Fund or the Dealer
Manager had previously given its prior written approval of incurrence of such
expenses.
(e)
Marketing Expenses. Certain marketing expenses, such as Selected Dealer
conferences, may be advanced to Selected Dealer and later deducted from the
portion of the Dealer Manager Fee reallowed to that Selected Dealer. If the
offering of Shares in a Feeder Fund is not consummated, Selected Dealer will
repay any such advance to the extent not previously expended on marketing
expenses. Any such advance shall be deducted from the maximum amount of the
Dealer Manager Fee that may otherwise be reallowable to Selected    Dealer.

Notwithstanding anything herein to the contrary, as to any Feeder Fund, Selected
Dealer will not be entitled to receive any Dealer Manager Fee and/or
Distribution and Shareholder Servicing Fee which would cause the aggregate
amount of selling commissions, dealer manager fees, Distribution and Shareholder
Servicing Fees and other forms of underwriting compensation (as defined in
accordance with applicable FINRA rules) received by the Dealer Manager and all
Selected Dealers to exceed 10.0% of the gross proceeds raised from the sale of
Shares in the Feeder Fund’s primary offering.
(f)
Limitations on Dealer Manager’s Liability for Commissions. The Master Fund, CCIF
2018 T and each additional Feeder Fund will not be liable or responsible to
Selected Dealer for the payment of any selling commissions or any reallowance of
Dealer Manager Fees to Selected Dealer. It is the sole and exclusive
responsibility of the Dealer Manager for the payment of selling commissions or
any reallowance of Dealer Manager Fees to Selected Dealer.

Selected Dealer hereby waives any and all rights to receive payments of selling
commissions and the reallowance of the Marketing Fee and the Distribution and
Shareholder Servicing Fee, if applicable, until the Dealer Manager is in receipt
of the related selling commissions and Dealer Manager Fee and the Distribution
and Shareholder Servicing Fee, if applicable, from a Feeder Fund in which Shares
are then being offered.
Selected Dealer acknowledges and agrees that the Dealer Manager’s liability for
selling commissions and any Marketing Fee and Distribution and Shareholder
Servicing Fee payable to Selected Dealer with respect to any Feeder Fund is
limited solely to selling commissions received, the portion of the Dealer
Manager Fee which represents the Marketing Fee, and the Distribution and
Shareholder Servicing Fee, if any, received by the Dealer Manager from such
Feeder Fund in connection with Selected Dealer’s sale of the Feeder Fund’s
Shares pursuant to this Agreement.
(g)
RIA Sales. In the event Selected Dealer has an affiliated registered investment
advisor (“RIA”) which is recommending the purchase of Shares to an investor who
has agreed to pay compensation for investment advisory or other financial
services and the Selected Dealer elects to waive the selling commissions and the
Marketing Fee, none of which will be due or paid on the sale to the Selected
Dealer, then the Selected Dealer must execute the RIA Addendum which is attached
hereto as Schedule III.

For the avoidance of doubt, any Shares of a Feeder Fund subject to the
Distribution and Shareholder Servicing Fees are to compensate the Dealer Manager
and other dealers and investment representatives (including the Selected Dealer)
for services and expenses related to the marketing, sale and distribution of
such Shares and/or for providing shareholder services.


Carey Financial, LLC
8
Selected Dealer Agreement




--------------------------------------------------------------------------------






7.
Reserved Shares. The number of Shares, if any, to be reserved for sale by each
Selected Dealer may be decided by the mutual agreement, from time to time, of
the Dealer Manager and the Feeder Fund in which Shares are then being offered.
The Dealer Manager reserves the right to notify Selected Dealer by United States
mail or by other means of the number of Shares, if any, reserved for sale by
Selected Dealer. Such Shares will be reserved for sale by Selected Dealer until
the time specified in the Dealer Manager’s notification to Selected Dealer.
Sales of any reserved Shares after the time specified in the notification to
Selected Dealer or any requests for additional Shares will be subject to
rejection in whole or in part by the Dealer Manager and the Feeder Fund.



8.
Blue Sky Qualification.

(a)
Notice of Blue Sky Qualification. The Dealer Manager will inform Selected Dealer
as to the jurisdictions in which the Dealer Manager has been advised by CCIF
2018 T and each additional Feeder Fund that the Shares have been qualified for
sale or are exempt under the respective securities or “Blue Sky” laws of such
jurisdictions, but the Dealer Manager has not assumed and will not assume any
obligation or responsibility as to Selected Dealer’s right to act as a broker
and/or dealer with respect to any Feeder Fund’s Shares in any such jurisdiction.
Selected Dealer agrees that Selected Dealer will not make any offers or sell any
Shares except in jurisdictions in which the Dealer Manager may advise Selected
Dealer that the Feeder Fund’s offering has been qualified or is exempt and in
which Selected Dealer is legally qualified to make offers and further agrees to
assure that each person to whom Selected Dealer sells Shares (at both the time
of the initial purchase as well as at the time of any subsequent purchases)
meets any special suitability standards which apply to sales in a particular
jurisdiction, as described in the Blue Sky Survey and the Order Form.

Neither the Dealer Manager, the Master Fund, CCIF 2018 T nor any additional
Feeder Fund assumes any obligation or responsibility in respect of the
qualification of the Shares covered by a Feeder Fund’s Prospectus under the laws
of any jurisdiction or Selected Dealer’s qualification to act as a broker and/or
dealer with respect to the Shares in any jurisdiction. The Blue Sky Survey for
each Feeder Fund, which has been or will be furnished to Selected Dealer,
indicates the jurisdictions in which it is believed that the offer and sale of
Shares covered by the Prospectus for that Feeder Fund are exempt from, or
require action under, the applicable Blue Sky or securities laws thereof, and
what action, if any, has been taken with respect thereto.
(b)
Selected Dealer’s Compliance Obligation. It is understood and agreed that under
no circumstances will Selected Dealer, as a Selected Dealer, engage in any
activities hereunder in any jurisdiction in which Selected Dealer may not
lawfully so engage or in any activities in any jurisdiction with respect to the
Shares in which Selected Dealer may lawfully so engage unless Selected Dealer
has complied with the provisions hereof.



9.
Dealer Manager’s Authority. Subject to the Dealer Manager Agreement, the Dealer
Manager shall have full authority to take such action as it may deem advisable
with respect to all matters pertaining to the offering of Shares in CCIF 2018 T
and each additional Feeder Fund or matters arising thereunder. The Dealer
Manager shall not be under any liability to Selected Dealer (except (i) for its
own lack of good faith and (ii) for obligations expressly assumed by the Dealer
Manager hereunder) for or in respect of the validity or value of or title to,
the Shares; the form of, or the statements contained in, or the validity of, the
Registration Statement, the Prospectus or any amendment or supplement thereto,
or any other instrument executed by CCIF 2018 T or any additional Feeder Fund or
by others; the form or validity of the Dealer Manager Agreement or this
Agreement; the delivery of the Shares; the performance by the Master Fund, the
Feeder Funds or by others of any agreement on its or their part; the
qualification of the Shares for sale under the laws of any jurisdiction; or any
matter in connection with any of the foregoing; provided, however, that nothing
in this paragraph shall be deemed to relieve the Master Fund, CCIF 2018 T, any
additional Feeder Fund or the Dealer Manager from any liability imposed by the
Securities Act. No obligations or liability on the part of the Master Fund, CCIF
2018 T or any additional Feeder Fund or the Dealer Manager shall be implied or
inferred herefrom.







Carey Financial, LLC
9
Selected Dealer Agreement




--------------------------------------------------------------------------------




10.
Indemnification.

(a)
Incorporation of Indemnification Obligations Under the Dealer Manager Agreement.
Under the Dealer Manager Agreement, CCIF 2018 T and the additional Feeder Funds
have agreed to indemnify Selected Dealer and the Dealer Manager and each of
their respective Indemnified Parties, in certain instances and against certain
liabilities, including liabilities under the Securities Act in certain
circumstances. Selected Dealer hereby agrees to indemnify the Master Fund, CCIF
2018 T, the additional Feeder Funds and each of their Indemnified Parties as
provided in the Dealer Manager Agreement and to indemnify the Dealer Manager to
the extent and in the manner that Selected Dealer agrees to indemnify the Master
Fund, CCIF 2018T and the additional Feeder Funds in the Dealer Manager
Agreement.

(b)
Selected Dealer’s Indemnification and Hold Harmless Obligation. In furtherance
of, and not in limitation of the foregoing, Selected Dealer will indemnify,
defend and hold harmless the Dealer Manager, the Master Fund and the Feeder
Funds and their officers, directors, employees, members, partners, affiliates,
agents and representatives, and each person, if any, who controls such entity
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, and each person who has signed a Registration Statement for a
Feeder Fund (“Indemnified Parties”), from and against any losses, claims,
damages or liabilities to which any of the Indemnified Parties may become
subject, under the Securities Act or the Exchange Act, or otherwise, insofar as
such losses, claims and expenses (including the reasonable legal and other
expenses incurred in investigating and defending any such claims or
liabilities), damages or liabilities (or actions in respect thereof) arise out
of or are based upon:

(i)
in whole or in part, any material inaccuracy in the Selected Dealer’s
representations or warranties contained in this Agreement or any material breach
of a covenant contained herein by Selected Dealer;

(ii)
subject to clause (iii), below, any untrue statement or any alleged untrue
statement of a material fact contained in any Registration Statement or any
post-effective amendment thereto or in any Prospectus or any amendment or
supplement to the Prospectus; or in any Approved Sales Literature; or in any
Blue Sky Application or other document executed by CCIF 2018 T and the
additional Feeder Funds or on their behalf specifically for the purpose of
qualifying any or all of a Feeder Fund’s Shares for sale under the securities
laws of any jurisdiction or based upon written information furnished by the
Master Fund, CCIF 2018 T or the additional Feeder Funds under the securities
laws thereof;

(iii)
the omission or alleged omission to state a material fact required to be stated
in any Registration Statement or any post-effective amendment thereof to make
the statements therein not misleading or the omission or alleged omission to
state a material fact required to be stated in the Prospectus or any amendment
or supplement to the Prospectus to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that in each case described in clauses (ii) and this (iii) to the extent, but
only to the extent, that such untrue statement or omission was made in reliance
upon and in conformity with written information furnished to the Master Fund,
CCIF 2018 T, an additional Feeder Fund or the Dealer Manager by Selected Dealer
specifically for use with reference to Selected Dealer in the preparation of the
Registration Statement or any such post-effective amendments thereof, the
Prospectus or any such amendment thereof or supplement thereto, any Approved
Sales Literature or any Blue Sky Application;

(iv)
any use of sales literature, including “broker-dealer use only” or institutional
materials, by Selected Dealer that is not Approved Sales Literature;

(v)
any untrue statement made by Selected Dealer or Selected Dealer’s
representatives or agents or omission by Selected Dealer or Selected Dealer’s
representatives or agents to state a fact necessary in order to make the
statements made, in light of the circumstances under which they were made, not
misleading in connection with the offer and sale of the Shares in each case,
other than statements or omissions made in conformity with the Registration
Statement, Prospectus, Approved Sales



Carey Financial, LLC
10
Selected Dealer Agreement




--------------------------------------------------------------------------------




Literature or any other materials or information furnished by or on behalf of
the Dealer Manager, the Master Fund, CCIF 2018 T and the additional Feeder
Funds; or
(vi)
any failure by Selected Dealer to comply with applicable laws governing money
laundry abatement and anti-terrorist financing efforts in connection with the
offering of Shares in a Feeder Fund, including applicable FINRA Rules, Exchange
Act Rules and Regulations and the USA PATRIOT Act of 2001 (the “PATRIOT Act”).

Selected Dealer will reimburse the aforesaid parties for any reasonable legal or
other expenses incurred in connection with investigation or defense of such
loss, claim, damage, liability or action. This indemnity agreement will be in
addition to any liability which Selected Dealer may otherwise have.
(c)
Notice of Claim. Promptly after receipt by any Indemnified Party under this
Section 10 of notice of the commencement of any action, such Indemnified Party
will, if a claim in respect thereof is to be made against any Indemnified Party
under this Section 10, promptly notify the Indemnified Party of the commencement
thereof; provided, however, the failure to give such notice shall not relieve
the Indemnified Party of its obligations hereunder except to the extent it shall
have been prejudiced by such failure.

In case any such action is brought against any Indemnified Party, and it
notifies an indemnifying party of the commencement thereof, the indemnifying
party will be entitled, to the extent it may wish, jointly with any other
indemnifying party similarly notified, to participate in the defense thereof,
with separate counsel. Such participation shall not relieve such indemnifying
party of the obligation to reimburse the Indemnified Party for reasonable legal
and other expenses incurred by such indemnified party in defending itself,
except for such expenses incurred after the indemnifying party has deposited
funds sufficient to effect the settlement, with prejudice, of, and unconditional
release of all liabilities from, the claim in respect of which indemnity is
sought. Any such indemnifying party shall not be liable to any such Indemnified
Party on account of any settlement of any claim or action effected without the
consent of such indemnifying party, such consent not to be unreasonably withheld
or delayed.
(d)
Reimbursement. An indemnifying party under this Section 10 shall be obligated to
reimburse an Indemnified Party for reasonable legal and other expenses as
follows: the indemnifying party shall pay all legal fees and expenses reasonably
incurred by the Indemnified Party in the defense of such claims or actions;
provided, however, that the indemnifying party shall not be obligated to pay
legal expenses and fees to more than one law firm in connection with the defense
of similar claims arising out of the same alleged acts or omissions giving rise
to such claims notwithstanding that such actions or claims are alleged or
brought by one or more parties against more than one Indemnified Party.

If such claims or actions are alleged or brought against more than one
Indemnified Party, then the indemnifying party shall only be obliged to
reimburse the expenses and fees of the one law firm (in addition to local
counsel) that has been selected by a majority of the Indemnified Parties against
which such action is finally brought; and in the event a majority of such
Indemnified Parties is unable to agree on which law firm for which expenses or
fees will be reimbursable by the indemnifying party, then payment shall be made
to the first law firm of record representing an Indemnified Party against the
action or claim. Such law firm shall be paid only to the extent of services
performed by such law firm and no reimbursement shall be payable to such law
firm on account of legal services performed by another law firm.


11.
Contribution. If the indemnification provided for in Section 10 hereof is for
any reason unavailable to or insufficient to hold harmless an Indemnified Party
in respect of any losses, liabilities, claims, damages or expenses referred to
therein, the contribution provisions set forth in Section 8 of the Dealer
Manager Agreement shall be applicable.



12.
The Master Fund and the Feeder Funds as Parties to Agreement. The Master Fund,
CCIF 2018 T and the additional Feeder Funds shall each be a third party
beneficiary of Selected Dealer’s representations, warranties, covenants and
agreements contained in Sections 10 and 11 hereof, and shall have all
enforcement rights in law and in equity with respect to those portions of this
Agreement as to which it is a third party beneficiary.



13.
Privacy Laws; Compliance.





Carey Financial, LLC
11
Selected Dealer Agreement




--------------------------------------------------------------------------------




(a)
Selected Dealer agrees to:

(i)
abide by and comply with (A) the privacy standards and requirements of the
Gramm-Leach-Bliley Act of 1999 (the “GLB Act”); (B) the privacy standards and
requirements of any other applicable federal or state law; and (C) Selected
Dealer’s own internal privacy policies and procedures, each as may be amended
from time to time;

(ii)
refrain from the use or disclosure of nonpublic personal information (as defined
under the GLB Act) of all customers, except as necessary to service the
customers or as otherwise necessary or required by applicable law; and

(iii)
determine which customers have opted out of the disclosure of nonpublic personal
information by periodically reviewing and, if necessary, retrieving an
aggregated list of such customers (the “List”) as provided by each to identify
customers that have exercised their opt-out rights.

If any party uses or discloses nonpublic personal information of any customer
for purposes other than servicing the customer, or as otherwise required by
applicable law, that party will consult the List to determine whether the
affected customer has exercised his or her opt-out rights. Each party
understands that it is prohibited from using or disclosing any nonpublic
personal information of any customer that is identified on the List as having
opted out of such disclosures.


14.
Anti-Money Laundering Compliance Programs. Selected Dealer represents to the
Dealer Manager and to the Master Fund, CCIF 2018 T and the additional Feeder
Funds that it has established and implemented an anti-money laundering
compliance program (“AML Program”) in accordance with Section 352 of the PATRIOT
Act and FINRA Rule 3310, that complies with applicable anti-money laundering
laws and regulations, including, but not limited to, the customer identification
program requirements of Section 326 of the PATRIOT Act, the suspicious activity
reporting requirements of Section 356 of the PATRIOT Act, and the laws,
regulations and Executive Orders administered by the Office of Foreign Assets
Control (“OFAC”) of the U.S. Department of Treasury (collectively, “AML/OFAC
Laws”). Selected Dealer hereby covenants to remain in compliance with the
AML/OFAC Laws and shall, upon request by the Dealer Manager and/or the Master
Fund, CCIF 2018 T or any additional Feeder Fund, provide a certification to the
Dealer Manager and/or CCIF 2018 T or the Feeder Fund that, as of the date of
such certification, its AML Program is compliant with the AML/OFAC Laws.

Upon request by the Dealer Manager and/or the Master Fund, CCIF 2018 T or any
additional Feeder Fund at any time, Selected Dealer will (i) furnish a written
copy of its AML Program, or a summary of its AML Program, to the Dealer Manager
and/or the Master Fund and/or the Feeder Fund for review, and (ii) furnish any
information that the Dealer Manager and/or the Master Fund and/or the Feeder
Fund may request to satisfy applicable AML/OFAC laws.


15.
Miscellaneous.

(a)
Ratification of Dealer Manager Agreement. Selected Dealer hereby authorizes and
ratifies the execution and delivery of the Dealer Manager Agreement by the
Dealer Manager as Dealer Manager for itself and on behalf of all Selected
Dealers (including the Selected Dealer that is a party hereto) and authorizes
the Dealer Manager to agree to any variation of its terms or provisions.
Selected Dealer hereby agrees to be bound by all provisions of the Dealer
Manager Agreement relating to Selected Dealers. Selected Dealer also authorizes
the Dealer Manager to exercise, in the Dealer Manager’s discretion, all the
authority or discretion now or hereafter vested in the Dealer Manager by the
provisions of the Dealer Manager Agreement and to take all such actions as the
Dealer Manager may believe desirable in order to carry out the provisions of the
Dealer Manager Agreement and of this Agreement.

(b)
Termination. This Agreement, except for the provisions of Sections 9 (Dealer
Manager’s Authority), 10 (Indemnification), 11 (Contribution), 12 (The Master
Fund and the Feeder Funds as Parties to Agreement), 13 (Privacy Laws;
Compliance) and this Section 15 (Miscellaneous), may be terminated at any time
by any party hereto by two (2) days’ prior written notice to the other party
and, in all events, as to a Feeder Fund, this Agreement shall terminate on the
termination date of the Dealer Manager Agreement as to the Feeder Fund, except
for the provisions of Sections 9, 10, 11, 12, 13 and this Section 15.



Carey Financial, LLC
12
Selected Dealer Agreement




--------------------------------------------------------------------------------




(c)
Communications. Any communications from Selected Dealer should be in writing
addressed to the Dealer Manager at:

Carey Financial, LLC 50 Rockefeller Plaza
New York, New York 10020 Facsimile No.: (212) 492-8922 Attention: C. Jay
Steigerwald III


with a copy to:


Kunzman & Bollinger, Inc.
5100 N. Brookline Avenue, Suite 600 Oklahoma City, Oklahoma 73112 Facsimile No:
(405) 942-3501 Attention: Wallace W. Kunzman, Jr.
Any notice from the Dealer Manager to Selected Dealer shall be deemed to have
been duly given if mailed, communicated by electronic delivery or facsimile or
delivered by overnight courier to Selected Dealer at Selected Dealer’s address
shown below.
(d)
No Partnership. Nothing herein contained shall constitute the Dealer Manager,
Selected Dealer, the other Selected Dealers or any of them as an association,
partnership, limited liability company, unincorporated business or other
separate entity.

(e)
Notice of Registration Statement Effectiveness. The Dealer Manager will notify
Selected Dealer in writing when the initial Effective Date of the offering of
Shares in each additional Feeder Fund has occurred. Selected Dealer agrees that
Selected Dealer will not make any offers to sell the Shares or solicit
purchasers for the Shares until Selected Dealer has received such written notice
of the initial Effective Date from the Dealer Manager or the Feeder Fund. This
Agreement shall be effective and govern all sales by Selected Dealer on and
after the initial Effective Date of the offering of Shares in CCIF 2018 T and
each additional Feeder Fund in which Shares are then being offered, as
applicable.

(f)
Transfer Agent. CCIF 2018 T and each additional Feeder Fund may authorize its
transfer agent to provide information to the Dealer Manager and Selected Dealer
regarding record holder information about the clients of Selected Dealer who
have invested with the Feeder Fund on an on-going basis for so long as Selected
Dealer has a relationship with such client. Selected Dealer shall not disclose
any password for a restricted website or portion of a website provided to
Selected Dealer in connection with the offering of Shares in CCIF 2018 T or any
additional Feeder Fund and shall not disclose to any person, other than an
officer, director, employee or agent of Selected Dealer, any material downloaded
from such restricted website or portion of a restricted website.

(g)
Assignment. Selected Dealer shall have no right to assign this Agreement or any
of its rights hereunder or to delegate any of its obligations. Any purported
assignment or delegation by Selected Dealer shall be null and void. The Dealer
Manager shall have the right to assign any or all of its rights and obligations
under this Agreement by written notice of any such assignment to Selected
Dealer, and Selected Dealer shall be deemed to have consented to such assignment
by execution hereof.

(h)
Counterparts. This Agreement may be executed (including by facsimile
transmission) with counterpart signature pages or in counterpart copies, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument comprising this Agreement.

(i)
Invalidity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the other provisions hereof, and this Agreement shall
be construed in all respects as if such invalid or unenforceable provision were
omitted.

(j)
Strict Performance. The failure of any party to insist upon or enforce strict
performance by any other party of any provision of this Agreement or to exercise
any right under this Agreement shall not be construed as a



Carey Financial, LLC
13
Selected Dealer Agreement




--------------------------------------------------------------------------------




waiver or relinquishment to any extent of such party’s right to assert or rely
upon any such provision or right in that or any other instance; rather, such
provision or right shall be and remain in full force and effect.
(k)
Suspension or Termination of an Offering. Selected Dealer agrees to suspend or
terminate the offering and sale of the Shares in the primary offering of CCIF
2018 T and each additional Feeder Fund upon request of the Feeder Fund at any
time and to resume the offering and sale of its Shares upon subsequent request
of the Feeder Fund.



Carey Financial, LLC
14
Selected Dealer Agreement




--------------------------------------------------------------------------------




If the foregoing is in accordance with Selected Dealer’s understanding and
agreement, please sign and return the attached duplicate of this Agreement.
Selected Dealer’s indicated acceptance hereof shall constitute a binding
agreement between Selected Dealer and the Dealer Manager. This Agreement will
take effect the earlier of (i) the execution hereof; or (ii) the date on which
the Commission first declares effective the registration statement on Form-N2 of
the Feeder Fund to which it relates for each respective feeder fund in which
Selected Dealer elects to participate as set forth on each Acceptance executed
by Selected Dealer.








DEALER MANAGER
CAREY FINANCIAL, LLC
By:                
Name:                
Title:                
Date:                










[The Selected Dealer's acceptance of this Agreement is on the next page.]


Carey Financial, LLC
15
Selected Dealer Agreement




--------------------------------------------------------------------------------




The undersigned dealer confirms its agreement to act as a Selected Dealer
pursuant to all the terms and conditions of the above Selected Dealer Agreement
and the attached Dealer Manager Agreement. The undersigned dealer hereby
represents that it will comply with the applicable requirements of the
Securities Act and the Exchange Act and the published rules and regulations of
the Commission thereunder, and applicable blue sky or other state securities
laws. The undersigned dealer represents and warrants that the undersigned dealer
is duly registered as a broker-dealer under the provisions of the Exchange Act
and the Exchange Act Rules and Regulations or is exempt from such registration.
The undersigned dealer confirms that it and each salesperson acting on its
behalf are members in good standing of FINRA and duly licensed by each
regulatory authority in each jurisdiction in which the undersigned dealer or
such salesperson will offer and sell Shares, or are exempt from registration
with such authorities. The undersigned dealer hereby represents that it will
comply with all rules and regulations promulgated by FINRA and any other
applicable regulatory authority.


Dated:
 
 
 
 
 
 
Name of Selected Dealer
 
 
 
 
 
 
 
Federal Identification Number
 
 
By:
 
 
 
 
Name: ______________________
 
 
 
Authorized Signatory





Kindly have checks representing commissions forwarded as follows (if different
than above): (Please type or print)


Name of Firm:
 
 
 
Address:
 
 
 
 
 
Street
 
 
 
 
 
 
 
City
 
 
 
 
 
 
 
State and Zip Code
 
 
 
 
 
 
 
(Area Code) Telephone Number
 
Attention:
 
 
 





Carey Financial, LLC
16
Selected Dealer Agreement




--------------------------------------------------------------------------------





SCHEDULE I


Selected Dealer represents and warrants that it is currently licensed as a
broker-dealer in the following jurisdictions (please check the appropriate
boxes):


(i)
o    all states or the following jurisdictions



o
Alabama
o
Montana
o
Alaska
o
Nebraska
o
Arizona
o
Nevada
o
Arkansas
o
New Hampshire
o
California
o
New Jersey
o
Colorado
o
New Mexico
o
Connecticut
o
New York
o
Delaware
o
North Carolina
o
Florida
o
North Dakota
o
Georgia
o
Ohio
o
Hawaii
o
Oklahoma
o
Idaho
o
Oregon
o
Illinois
o
Pennsylvania
o
Indiana
o
Rhode Island
o
Iowa
o
South Carolina
o
Kansas
o
South Dakota
o
Kentucky
o
Tennessee
o
Louisiana
o
Texas
o
Maine
o
Utah
o
Maryland
o
Vermont
o
Massachusetts
o
Virginia
o
Michigan
o
Washington
o
Minnesota
o
West Virginia
o
Mississippi
o
Wisconsin
o
Missouri
o
Wyoming

(ii)
o the District of Columbia, o Puerto Rico and o Virgin Islands





Carey Financial, LLC
17
Selected Dealer Agreement




--------------------------------------------------------------------------------





SCHEDULE II TO SELECTED DEALER AGREEMENT
FORM OF ACCEPTANCE TO PARTICIPATE IN THE DISTRIBUTION OF FEEDER FUNDS
Pursuant to Section 2 of the Selected Dealer Agreement, Selected Dealer agrees
to participate in the distribution of the fund(s) selected below. In this
regard, the Selected Dealer’s execution of this Acceptance to Participate in the
Distribution of Feeder Funds (an “Acceptance”) confirms its agreement to act as
a Selected Dealer on behalf of the fund(s) selected below pursuant to all the
terms and conditions of the Selected Dealer Agreement and Dealer Manager
Agreement.


o CHECK THIS BOX IF THE SELECTED DEALER AGREES TO PARTICIPATE IN CAREY CREDIT
INCOME FUND 2016 T (“CCIF 2016 T”)
The following reflects the Selling Commission, Marketing Fee and/or the
Distribution and Shareholder Servicing Fee as agreed upon between the Dealer
Manager and the Selected Dealer in connection with sales of Shares of CCIF 2016
T, excluding Shares issued under CCIF 2016 T’s DRIP.
Selling Commission
Subject to the terms and conditions set forth in the Selected Dealer Agreement
and the Dealer Manager Agreement and, subject to any discounts and other special
circumstances described in the “Plan of Distribution” section of CCIF 2016 T’s
Prospectus, the Dealer Manager shall pay a Selling Commission to Selected Dealer
of 3% of the gross proceeds from the Shares sold by it and accepted and
confirmed by CCIF 2016 T.
Marketing Fee
o
Check this box if the Selected Dealer qualifies to receive a Marketing Fee of
___% per Share sold, subject to the eligibility conditions set forth in Section
6(d) of the Selected Dealer Agreement.



Distribution and Shareholder Servicing Fee
By checking above for CCIF 2016 T, Selected Dealer qualifies to receive the
quarterly Distribution and Shareholder Servicing Fee in an amount and manner as
described and set forth in the Selected Dealer Agreement and the “Plan of
Distribution” section of CCIF 2016 T’s Prospectus. To the extent that terms
related to the calculation or payment of a Distribution and Shareholder
Servicing Fee as set forth in an Acceptance or in the Selected Dealer Agreement
conflict with the terms set forth in the “Plan of Distribution” section of the
applicable Feeder Fund’s Prospectus, the latter shall control and supersede any
terms to the contrary.


o    CHECK THIS BOX IF THE SELECTED DEALER AGREES TO PARTICIPATE IN CAREY CREDIT
INCOME FUND 2018 T (“CCIF 2018 T”)
The following reflects the Selling Commission, Marketing Fee and/or the
Distribution and Shareholder Servicing Fee as agreed upon between the Dealer
Manager and the Selected Dealer in connection with sales of Shares of CCIF 2018
T, excluding Shares issued under CCIF 2018 T’s DRIP.


Selling Commission
Subject to the terms and conditions set forth in the Selected Dealer Agreement
and the Dealer Manager Agreement and, subject to any discounts and other special
circumstances described in the terms of “Plan of Distribution” section CCIF 2018
T’s Prospectus, the Dealer Manager shall pay a Selling Commission to Selected
Dealer of 3% of the gross proceeds from the Shares sold by it and accepted and
confirmed by CCIF 2018 T.




Carey Financial, LLC
18
Selected Dealer Agreement




--------------------------------------------------------------------------------




Marketing Fee
o
Check this box if the Selected Dealer qualifies to receive a Marketing Fee
of    % per Share sold, subject to the eligibility conditions set forth in
Section 6(d) of the Selected Dealer Agreement.



Distribution and Shareholder Servicing Fee
By checking above for CCIF 2018 T, Selected Dealer qualifies to receive the
quarterly Distribution and Shareholder Servicing Fee in an amount and manner as
described and set forth in the Selected Dealer Agreement and the “Plan of
Distribution” section of CCIF 2018 T’s Prospectus. To the extent that terms
related to the calculation or payment of a Distribution and Shareholder
Servicing Fee as set forth in an Acceptance or in the Selected Dealer Agreement
conflict with the terms set forth in the “Plan of Distribution” section of the
applicable Feeder Fund’s Prospectus, the latter shall control and supersede any
terms to the contrary.


o     CHECK THIS BOX IF THE SELECTED DEALER AGREES TO PARTICIPATE IN CAREY
CREDIT INCOME FUND – I (“CCIF – I”)


Subject to the terms and conditions set forth in the Selected Dealer Agreement
and the Dealer Manager Agreement and, subject to any other special circumstances
described in the “Plan of Distribution” section of CCIF – I’s Prospectus, Dealer
Manager may pay a portion of the Dealer Manager fee as a Marketing Fee
reallowance to the Selected Dealer which is based on a percentage of the gross
proceeds from the Shares sold by it and accepted and confirmed by CCIF – I as
detailed below.


The following reflects the Marketing Fee as agreed upon between the Dealer
Manager and the Selected Dealer in connection with sales of Shares of CCIF - I,
excluding Shares issued under CCIF – I’s DRIP.


Marketing Fee
o
Check this box if the Selected Dealer qualifies to receive a Marketing Fee
of    % per Share sold, subject to the eligibility conditions set forth in
Section 6(d) of the Selected Dealer Agreement.



Carey Financial, LLC
19
Selected Dealer Agreement




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have accepted and executed this Acceptance as
shown below. This Acceptance shall have effect as of the date on which the
Commission first declares effective the registration statement on Form N-2 of
the Feeder Fund to which it relates.






DEALER MANAGER
CAREY FINANCIAL, LLC
By:                    
Name:                    
Title:                    
Date:                    






SELECTED DEALER

(Name of Selected Dealer)


By:                    
Name:                    
Title:                    
Date:                    




Carey Financial, LLC
20
Selected Dealer Agreement




--------------------------------------------------------------------------------





SCHEDULE III TO SELECTED DEALER AGREEMENT RIA ADDENDUM


The Selected Dealer covenants, warrants and represents, during the full term of
this Agreement, that:


1.
The name of the RIA is:    .

2.
The RIA is affiliated with the Selected Dealer.

3.
Any investment adviser representative of the Selected Dealer’s affiliated RIA
who recommends a purchase of Shares to an investor must also be associated with
the Selected Dealer as a registered representative and be supervised by the
Selected Dealer pursuant to the requirements set forth in the Selected Dealer
Agreement.

4.
The sale of any Shares that are recommended by its affiliated RIA must be made
by the Selected Dealer pursuant to the Selected Dealer Agreement and reflected
on the books and records of the Selected Dealer, regardless of whether the
Shares are held with a custodian.

5.
The Selected Dealer shall review and approve the investor’s account with its
affiliated RIA as well as the transaction involving the sale of the Shares to
the investor, including but not limited to, the activities of its registered
representative who also is dually licensed with its affiliated RIA as an
investment adviser representative.

6.
The Selected Dealer shall review and approve any outside custodial arrangement
in connection with any purchase of Shares recommended by its affiliated RIA.

7.
The Selected Dealer’s affiliated RIA is registered as an investment adviser
under the Investment Advisers Act of 1940, as amended (“Investment Advisers
Act”).

8.
The Selected Dealer’s affiliated RIA shall comply with all applicable federal
and state securities laws, including, without limitation, the disclosure
requirements of the Investment Advisers Act, and the provisions thereof
requiring disclosure of the compensation to be paid to the RIA.

9.
The Selected Dealer’s affiliated RIA shall maintain the records required by
Section 204 of the Investment Advisers Act, and Rule 204-2 thereunder in the
form and for the periods required thereby.



Carey Financial, LLC
21
Selected Dealer Agreement




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Schedule III as shown below.




SELECTED DEALER:        DEALER MANAGER


CAREY FINANCIAL, LLC
(Name of Selected Dealer)                    


By:        By:      Name:        Name:      Title:        Title:     
Date:        Date:     




Carey Financial, LLC
22
Selected Dealer Agreement




--------------------------------------------------------------------------------





SCHEDULE IV TO SELECTED DEALER AGREEMENT


LIST OF ADDITIONAL FEEDER FUNDS SUBJECT TO THE TERMS OF THE SELECTED DEALER
AGREEMENT


Pursuant to Section 2 of the Selected Dealer Agreement, notice is given by this
Schedule IV of the offering of each additional Feeder Fund identified below. In
addition to its invitation to participate in the offering of Shares of CCIF 2018
T, Dealer Manager hereby invites Selected Dealer to participate in the public
offering of the Shares of the funds identified below. Selected Dealer agrees to
notify Dealer Manager of its acceptance of the invitation by executing an
Acceptance in the form contained in Schedule II to the Selected Dealer
Agreement, as may be amended from time to time, for the additional Feeder Funds
identified below in which Selected Dealer elects to participate, and returning
it to the Dealer Manager.




 
Name of Feeder Fund
 
Date Distribution of Feeder Fund Commenced
a)
Carey Credit Income Fund - I
 
7/31/2015
b)
Carey Credit Income Fund 2016 T
 
7/24/2015









This schedule was updated as of December 15, 2016




Carey Financial, LLC
23
Selected Dealer Agreement


